Exhibit 10.3

Execution Version












SALE AND SERVICING AGREEMENT
among
BMW VEHICLE OWNER TRUST 2020-A,
as Issuer,
BMW FS SECURITIES LLC,
as Depositor,
BMW FINANCIAL SERVICES NA, LLC,
as Sponsor, Servicer, Administrator and Custodian,
and
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
Dated as of July 15, 2020







--------------------------------------------------------------------------------

TABLE OF CONTENTS
PAGE
ARTICLE I.
DEFINITIONS


SECTION 1.01.
Definitions
1
SECTION 1.02.
Other Definitional Provisions
20
ARTICLE II.
CONVEYANCE OF RECEIVABLES


SECTION 2.01.
Conveyance of Receivables
21
ARTICLE III.
THE RECEIVABLES


SECTION 3.01.
Survival of Representations and Warranties
22
SECTION 3.02.
Representations and Warranties of the Depositor
22
SECTION 3.03.
Repurchase Upon Breach
22
SECTION 3.04.
Custody of Receivable Files
23
SECTION 3.05.
Duties of Servicer as Custodian
23
SECTION 3.06.
Instructions; Authority to Act
24
SECTION 3.07.
Custodian’s Indemnification
24
SECTION 3.08.
Effective Period and Termination
25
ARTICLE IV.
ADMINISTRATION AND SERVICING OF RECEIVABLES


SECTION 4.01.
Duties of Servicer
26
SECTION 4.02.
Collection of Receivable Payments; Modifications of Receivables
27
SECTION 4.03.
Realization upon Receivables
27
SECTION 4.04.
Physical Damage Insurance
27
SECTION 4.05.
Maintenance of Security Interests in Financed Vehicles
27
SECTION 4.06.
Covenants of Servicer
28
SECTION 4.07.
Purchase of Receivables Upon Breach
28
SECTION 4.08.
Servicing Fee
29
SECTION 4.09.
Servicer’s Certificate
29
SECTION 4.10.
Annual Statement as to Compliance; Notice of Servicer Termination Event
29
SECTION 4.11.
Assessment of Compliance and Annual Accountants’ Attestation
30
SECTION 4.12.
Access to Certain Documentation and Information Regarding Receivables
31



i

--------------------------------------------------------------------------------

SECTION 4.13.
Term of Servicer
31
SECTION 4.14.
Access to Information Regarding Trust and Basic Documents
31
ARTICLE V.
DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS


SECTION 5.01.
Establishment of Accounts
31
SECTION 5.02.
Collections
35
SECTION 5.03.
Application of Collections
35
SECTION 5.04.
Purchase Amounts; Dealer Recourse
35
SECTION 5.05.
Reserved
36
SECTION 5.06.
Distributions
36
SECTION 5.07.
Reserve Account
38
SECTION 5.08.
Statements to Securityholders
38
SECTION 5.09.
Net Deposits
41
SECTION 5.10.
Reserved
41
SECTION 5.11.
Advances by the Servicer
41
ARTICLE VI.
THE DEPOSITOR


SECTION 6.01.
Representations, Warranties and Covenants of Depositor
42
SECTION 6.02.
Company Existence
43
SECTION 6.03.
Liability of Depositor
43
SECTION 6.04.
Merger or Consolidation of, or Assumption of the Obligations of, Depositor
43
SECTION 6.05.
Limitation on Liability of Depositor and Others
44
SECTION 6.06.
Depositor May Own Securities
44
SECTION 6.07.
Depositor to Provide Copies of Relevant Securities Filings
44
SECTION 6.08.
Amendment of Depositor’s Organizational Documents
44
SECTION 6.09.
Compliance with the FDIC Rule by the Depositor
44
ARTICLE VII.
THE SERVICER


SECTION 7.01.
Representations, Warranties and Covenants of Servicer
45
SECTION 7.02.
Indemnities of Servicer
46
SECTION 7.03.
Merger or Consolidation of, or Assumption of the Obligations of, Servicer
47
SECTION 7.04.
Limitation on Liability of Servicer and Others
47



ii

--------------------------------------------------------------------------------

SECTION 7.05.
Appointment of Subservicer or Subcontractor
48
SECTION 7.06.
Servicer Not to Resign
49
SECTION 7.07.
Servicer May Own Securities
49
SECTION 7.08.
Information to be Provided by the Servicer
50
SECTION 7.09.
Remedies
50
SECTION 7.10.
Compliance with the FDIC Rule by the Servicer
51
ARTICLE VIII.
DEFAULT


SECTION 8.01.
Servicer Termination Events
51
SECTION 8.02.
Consequences of a Servicer Termination Event
51
SECTION 8.03.
Appointment of Successor Servicer
53
SECTION 8.04.
Notification to Securityholders
54
SECTION 8.05.
Waiver of Past Defaults
54
ARTICLE IX.
TERMINATION


SECTION 9.01.
Optional Purchase of All Receivables
54
ARTICLE X.
MISCELLANEOUS


SECTION 10.01.
Amendment
55
SECTION 10.02.
Protection of Title to Trust
56
SECTION 10.03.
Notices
58
SECTION 10.04.
Assignment by the Depositor or the Servicer
58
SECTION 10.05.
Limitations on Rights of Others
58
SECTION 10.06.
Severability
58
SECTION 10.07.
Counterparts
58
SECTION 10.08.
Headings
59
SECTION 10.09.
Governing Law
59
SECTION 10.10.
Assignment by Issuer
59
SECTION 10.11.
Nonpetition Covenants
59
SECTION 10.12.
Limitation of Liability of Owner Trustee and Indenture Trustee
59
SECTION 10.13.
Depositor Payment Obligation
60
SECTION 10.14.
Intent of the Parties; Reasonableness
60
SECTION 10.15.
Regulation RR Risk Retention
61



iii

--------------------------------------------------------------------------------

ARTICLE XI.
ASSET REPRESENTATIONS REVIEW; DISPUTE RESOLUTION


SECTION 11.01.
Asset Representations Review
61
SECTION 11.02.
Dispute Resolution
62
     
SCHEDULES AND EXHIBITS
               SCHEDULE A
Schedule of Receivables
 
               SCHEDULE B
Location of Receivable Files
 
               SCHEDULE C
Perfection Representations, Warranties and Covenants
 
               EXHIBIT A
Form of Servicer’s Certificate
 
               EXHIBIT B
Form of Dealer Agreement
 
               EXHIBIT C
Form of Annual Certification
 
               EXHIBIT D
Servicing Criteria to be Addressed in Assessment of Compliance
 

iv

--------------------------------------------------------------------------------

THIS SALE AND SERVICING AGREEMENT, dated as of July 15, 2020 (this “Agreement”),
is among BMW VEHICLE OWNER TRUST 2020-A, a Delaware statutory trust (the
“Issuer”), BMW FS SECURITIES LLC, a Delaware limited liability company (the
“Depositor”), BMW FINANCIAL SERVICES NA, LLC, a Delaware limited liability
company (“BMW FS”), as sponsor (in such capacity, the “Sponsor”), as servicer
(in such capacity, the “Servicer”), as administrator (in such capacity, the
“Administrator”) and as custodian (in such capacity, the “Custodian”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as indenture trustee
(the “Indenture Trustee”).
WHEREAS, the Issuer desires to purchase a portfolio of receivables arising in
connection with automobile retail installment sale contracts generated by BMW FS
and BMW Bank of North America (“BMW Bank”) in the ordinary course of their
respective businesses and sold by BMW FS and BMW Bank, respectively, to the
Depositor;
WHEREAS, the Depositor is willing to sell such receivables to the Issuer; and
WHEREAS, BMW FS is willing to service such receivables.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I.

DEFINITIONS
SECTION 1.01.        Definitions.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:
“AAA” means the American Arbitration Association.
“Adjusted Pool Balance” means (a) with respect to the Closing Date, the Pool
Balance less the Yield Supplement Overcollateralization Amount, in each case
with respect to the Closing Date, and (b) with respect to any Payment Date, the
Pool Balance less the Yield Supplement Overcollateralization Amount, in each
case with respect to such Payment Date.
“Administrative Purchase Payment” means with respect to a Receivable purchased
by or on behalf of the Servicer pursuant to Section 4.07, an amount equal to the
Receivable’s unpaid Principal Balance, plus interest thereon at a per annum rate
equal to the sum of the stated Annual Percentage Rate of the Receivable and the
Servicing Fee Rate, on the last day of the Collection Period preceding such
purchase.
“Advance” means, as to any Payment Date, the aggregate of all Scheduled Payments
of interest which were due during the related Collection Period that remained
unpaid at the end of such Collection Period and were not collected during such
Collection Period, exclusive of amounts of any such Scheduled Payment which the
Servicer has determined would be a Nonrecoverable Advance if an advance in
respect of such Scheduled Payment were made.
1

--------------------------------------------------------------------------------



“Advance Reimbursement Amount” means any amount received or deemed to be
received by the Servicer pursuant to Section 5.11 in reimbursement of an Advance
made out of its own funds.
“Agreement” means this Sale and Servicing Agreement, as the same may be amended
or supplemented from time to time.
“Amount Financed” means with respect to a Receivable, the amount advanced under
the Receivable toward the purchase price of the Financed Vehicle and any related
costs.
“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the related Contract.
“Arbitration Rules” means the AAA’s Commercial Arbitration Rules and Mediation
Procedures.
“ARR Receivable” means a Receivable as to which the related Obligor is more than
sixty (60) days delinquent in payments due and owed as of the end of the
Collection Period immediately preceding the date on which the requisite
percentage of Noteholders and Note Verified Owners have voted to direct an Asset
Representations Review.
“Asset Representations Review” means, following the occurrence of a Delinquency
Trigger, the review of ARR Receivables to be undertaken by the Asset
Representations Reviewer pursuant to the terms of the Asset Representations
Review Agreement.
“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of July 15, 2020, among the Asset Representations Reviewer,
the Issuer and the Servicer.
“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, or any
successor Asset Representations Reviewer under the Asset Representations Review
Agreement.
“Asset Representations Reviewer Fee” means (i) an annual fee equal to $5,000,
payable on the Payment Date occurring in August of each year, commencing in
August 2021, and (ii) $175 for each ARR Receivable reviewed by the Asset
Representations Reviewer in accordance with the terms of the Asset
Representations Review Agreement.
“Available Amounts” means, with respect to any Payment Date, the sum of
Available Principal and Available Interest.
“Available Amounts Shortfall” has the meaning assigned to such term in
Section 5.06(b).
“Available Interest” means, with respect to any Payment Date, the sum of the
following amounts, without duplication, allocable to interest received or
allocated by the
2

--------------------------------------------------------------------------------



Servicer on or in respect of the Receivables during the related Collection
Period: (a) that portion of all collections on Receivables (excluding any
collections constituting late fees, prepayment charges, deferment fees and other
administrative fees or similar charges) allocable to interest (including the
amount, if any, of Advances for that Collection Period, but excluding the
amount, if any, of reimbursements of Advances previously made with respect to a
Receivable to the Servicer from amounts received in respect of the Receivable),
(b) the Administrative Purchase Payments or Warranty Purchase Payments with
respect to each Receivable that became a Purchased Receivable purchased from the
Trust with respect to the related Collection Period to the extent attributable
to accrued interest on such Receivable (less the amount, if any, of
reimbursements of Advances previously made with respect to a Receivable to the
Servicer from Administrative Purchase Payments or Warranty Purchase Payments
with respect to the Receivable), (c) Recoveries for such Collection Period to
the extent allocable to interest, (d) Liquidation Proceeds for such Collection
Period to the extent allocable to interest and (e) Net Investment Losses
deposited by the Servicer; provided, however, that in calculating the Available
Interest the following will be excluded: all payments and proceeds that are
allocable to interest (including Liquidation Proceeds and Recoveries) of any
Purchased Receivable, the applicable Purchase Amount of which has been included
in the Available Interest in a prior Collection Period.
“Available Principal” means, with respect to any Payment Date, the sum of the
following amounts, without duplication, with respect to the related Collection
Period: (a) the portion of all collections on Receivables (excluding any
collections constituting late fees, prepayment charges, deferment fees and other
administrative fees or similar charges) allocable to principal, (b) the
Administrative Purchase Payments or Warranty Purchase Payments with respect to
each Receivable that became a Purchased Receivable purchased from the Trust with
respect to the related Collection Period to the extent attributable to
principal, (c) Recoveries for such Collection Period to the extent allocable to
principal and (d) Liquidation Proceeds for such Collection Period to the extent
allocable to principal; provided, however, that in calculating the Available
Principal the following will be excluded: all payments and proceeds that are
allocable to principal (including Liquidation Proceeds and Recoveries) of any
Purchased Receivable, the applicable Purchase Amount of which has been included
in the Available Principal in a prior Collection Period.
“Basic Documents” means the Trust Agreement, the Indenture, this Agreement, the
Receivables Purchase Agreements, the Administration Agreement, the Asset
Representations Review Agreement and the Note Depository Agreement and other
documents and certificates delivered in connection therewith.
“BMW Bank” means BMW Bank of North America and its successors and assigns.
“BMW Capital” means BMW US Capital, LLC, a Delaware limited liability company.
3

--------------------------------------------------------------------------------



“BMW FS” means BMW Financial Services NA, LLC, a Delaware limited liability
company.
“Business Day” means any day other than a Saturday, a Sunday or a day on which a
national banking association or a commercial banking institution in the State of
Delaware, the State of Illinois, the State of Minnesota, the State of New
Jersey, the State of New York or the State of Ohio are authorized or obligated
by law or executive order to remain closed.
“Certificate” means a certificate evidencing the beneficial interest of a
Certificateholder in the Trust.
“Certificate Distribution Account” has the meaning assigned to such term in the
Trust Agreement.
“Certificate Percentage Interest” has the meaning assigned to such term in the
Trust Agreement.
“Certificateholders” has the meaning assigned to such term in the Trust
Agreement.
“Class” means any one of the classes of Notes.
“Class A Rate” means the Class A-1 Rate, Class A-2 Rate, Class A-3 Rate or Class
A-4 Rate, as applicable.
“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring in
July 2021.
“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.
“Class A-1 Notes” means the 0.20412% Asset Backed Notes, Class A-1,
substantially in the form of Exhibit A-1 to the Indenture.
“Class A-1 Rate” means 0.20412% per annum.
“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring in
February 2023.
“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.
“Class A-2 Notes” means the 0.39% Asset Backed Notes, Class A-2, substantially
in the form of Exhibit A-2 to the Indenture.
“Class A-2 Rate” means 0.39% per annum.
4

--------------------------------------------------------------------------------



“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring in
October 2024.
“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.
“Class A-3 Notes” means the 0.48% Asset Backed Notes, Class A-3, substantially
in the form of Exhibit A-3 to the Indenture.
“Class A-3 Rate” means 0.48% per annum.
“Class A-4 Final Scheduled Payment Date” means the Payment Date occurring in
April 2027.
“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.
“Class A-4 Notes” means the 0.62% Asset Backed Notes, Class A-4, substantially
in the form of Exhibit A-4 to the Indenture.
“Class A-4 Rate” means 0.62% per annum.
“Closing Date” means July 15, 2020.
“Collateral” has the meaning specified in the Granting Clause of the Indenture.
“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01(a).
“Collection Period” means with respect to any Payment Date, the calendar month
preceding such Payment Date (or in the case of the first Payment Date, the
period from the Cutoff Date through the last day of the calendar month preceding
the month in which the first Payment Date occurs). Any amount stated as of the
last day of a Collection Period shall give effect to all applications of
collections as determined as of the close of business on such last day.
“Commingling Condition” will be satisfied if:
(a)            for so long as Fitch is a Rating Agency, either (A) the
short-term unsecured debt rating of the commercial paper of BMW Capital (or, if
an affiliate of BMW Capital is not the Servicer, the short-term unsecured debt
rating of the entity that is the Servicer) is at least “A-1” by S&P or (B) the
Rating Agency Condition (solely with respect to Fitch) shall have been satisfied
with respect to the monthly remittance of collections to the Collection Account
by the Servicer; and
(b)            for so long as S&P is a Rating Agency, (A) (1) the short-term
unsecured debt rating of the commercial paper of BMW Capital (or, if an
affiliate of BMW Capital is not the Servicer, the short-term unsecured debt
rating of the entity that is
5

--------------------------------------------------------------------------------



the Servicer) is at least “A-1” by S&P, or (2) the Rating Agency Condition
(solely with respect to S&P) shall have been satisfied with respect to the
monthly remittance of collections to the Collection Account by the Servicer, and
(B) the Servicer shall not have received written notice from S&P indicating that
the credit-worthiness of the Servicer is no longer sufficient with respect to
the monthly remittance of collections to the Collection Account by the Servicer.
“Commission” means the Securities and Exchange Commission.
“Contract” means a motor vehicle retail installment sale contract.
“Conveyed Assets” has the meaning assigned to such term in Section 2.01.
“Corporate Trust Office” shall have the meaning (i) with respect to the
Indenture Trustee, set forth in the Indenture; and (ii) with respect to the
Owner Trustee, set forth in the Trust Agreement.
“Custodian” means BMW FS, in its capacity as custodian of the Receivables.
“Cutoff Date” means the close of business on May 31, 2020.
“Dealer” means the dealer who sold a Financed Vehicle and who originated the
related Receivable and assigned it to BMW FS or BMW Bank pursuant to a Dealer
Agreement.
“Dealer Agreement” means an agreement between a Dealer and BMW FS or BMW Bank
pursuant to which such Dealer sells Contracts to BMW FS or BMW Bank,
respectively, substantially in the form of Exhibit B.
“Dealer Recourse Amount” has the meaning assigned to such term in Section 5.04.
“Delinquency Trigger” means, with respect to a Collection Period, when (1) the
ratio, expressed as a percentage, of (x) the aggregate Principal Balance of the
Receivables that are sixty (60) or more days delinquent as of the last day of
such Collection Period (calculated by reference to active accounts only, which
will not include Receivables that have been charged-off by the Servicer or
Receivables in respect of which the related Financed Vehicle has been
repossessed) over (y) the aggregate Principal Balance of all Receivables as of
the last day of such Collection Period, exceeds (2) the Delinquency Trigger
Percentage.
“Delinquency Trigger Percentage” equals 7.0%.
“Delivery” when used with respect to Trust Account Property means:
(a)            with respect to bankers’ acceptances, commercial paper,
negotiable certificates of deposit and other obligations that constitute
“instruments” within the meaning of Section 9-102(a)(47) of the UCC and are
susceptible of physical delivery,
6

--------------------------------------------------------------------------------



transfer thereof to the Indenture Trustee by physical delivery to the Indenture
Trustee endorsed to, or registered in the name of, the Indenture Trustee or
endorsed in blank, and, with respect to a certificated security (as defined in
Section 8-102(a)(4) of the UCC) transfer thereof (i) by delivery of such
certificated security endorsed to, or registered in the name of, the Indenture
Trustee or (ii) by delivery thereof to a “clearing corporation” (as defined in
Section 8-102(a)(5) of the UCC) and the making by such clearing corporation of
appropriate entries on its books reducing the appropriate securities account of
the transferor and increasing the appropriate securities account of the
Indenture Trustee by the amount of such certificated security and the
identification by the clearing corporation of the certificated securities for
the sole and exclusive account of the Indenture Trustee (all of the foregoing,
“Physical Property”), and, in any event, any such Physical Property in
registered form shall be in the name of the Indenture Trustee or its nominee;
and such additional or alternative procedures as may hereafter become
appropriate to effect the complete transfer of ownership of any such Trust
Account Property to the Indenture Trustee or its nominee or custodian,
consistent with changes in applicable law or regulations or the interpretation
thereof;
(b)            with respect to any security issued by the U.S. Treasury, the
Federal Home Loan Mortgage Corporation or by the Federal National Mortgage
Association that is a book-entry security held through the Federal Reserve
System pursuant to federal book-entry regulations, the following procedures, all
in accordance with applicable law, including applicable federal regulations and
Articles 8 and 9 of the UCC: book-entry registration of such Trust Account
Property to an appropriate book-entry account maintained with a Federal Reserve
Bank by a securities intermediary that is also a “depository” pursuant to
applicable federal regulations; the making by such securities intermediary of
entries in its books and records crediting such Trust Account Property to the
Indenture Trustee’s security account at the securities intermediary and
identifying such book-entry security held through the Federal Reserve System
pursuant to federal book-entry regulations as belonging to the Indenture
Trustee; and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Trust Account
Property to the Indenture Trustee, consistent with changes in applicable law or
regulations or the interpretation thereof;
(c)            with respect to any item of Trust Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (b) above, registration on the books and records of the issuer thereof in
the name of the Indenture Trustee or its nominee or custodian who either (i)
becomes the registered owner on behalf of the Indenture Trustee or (ii) having
previously become the registered owner, acknowledges that it holds for the
Indenture Trustee; and
(d)            with respect to any item of Trust Account Property that is a
security entitlement, causing the securities intermediary to indicate on its
books and records that such security entitlement has been credited to a
securities account of the Indenture Trustee.
“Depositor” means BMW FS Securities LLC and its successors in interest.
7

--------------------------------------------------------------------------------



“Determination Date” means, with respect to each Payment Date, the second
Business Day immediately preceding the related Payment Date.
“Eligible Deposit Account” means either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any State, having corporate trust powers and acting as
trustee for funds deposited in such account, so long as any of the securities of
such depository institution shall have a credit rating from each Rating Agency
in one of its generic rating categories that signifies investment grade.
“Eligible Institution” means:
(a)            a bank or depository institution organized under the laws of the
United States or any state thereof or any United States branch or agency of a
foreign bank or depository institution that (i) is subject to supervision and
examination by federal or state banking authorities, (ii) has (x) a short-term
deposit rating of at least “F1” from Fitch and (y) a short-term unsecured debt
rating or certificate of deposit rating of at least “A-1” from S&P (or any other
rating, subject to the satisfaction of the Rating Agency Condition with respect
thereto), (iii) if the institution holds the related account other than as
segregated trust account and the deposits are to be held in the accounts more
than 30 days, has a long-term unsecured debt rating or issuer rating of at least
“A” from Fitch and at least “A” from S&P (or any other rating subject to the
satisfaction of the Rating Agency Condition with respect thereto) and (iv) if
the institution is organized under the laws of the United States, whose deposits
are insured by the FDIC, or
(b)            the corporate trust department of any bank or depository
institution organized under the laws of the United States or any state thereof
or any United States branch or agency of a foreign bank or depository
institution that is subject to supervision and examination by federal or state
banking authorities that (i) is authorized under those laws to act as a trustee
or in any other fiduciary capacity and (ii) has a long-term deposit rating of at
least “A” from Fitch and at least “A” from S&P (or any other rating, subject to
the satisfaction of the Rating Agency Condition with respect thereto).
“Eligible Investments” means, at any time, any one or more of the following
instruments, obligations and securities, generally having original or remaining
maturities of thirty (30) days or less, but in no event occurring later than the
Payment Date next occurring after the Indenture Trustee acquires the
investments, which evidence:
(a)            direct obligations of, and obligations fully guaranteed as to the
full and timely payment by, the United States of America;
(b)            demand deposits, time deposits or certificates of deposit of any
depository institution, including the Indenture Trustee acting in its commercial
capacity, or trust company incorporated under the laws of the United States of
America or any state thereof (or any domestic branch of a foreign bank) and
subject to supervision and examination by federal or state banking or depository
institution authorities; provided,
8

--------------------------------------------------------------------------------



however, that at the time of the investment or contractual commitment to invest
therein, the commercial paper or other short-term unsecured debt obligations
(other than such obligations the rating of which is based on the credit of a
person other than such depository institution or trust company) thereof shall
have a short-term deposit rating of at least “F1” from Fitch and “A” from S&P
(or any other rating, subject to the satisfaction of the Rating Agency Condition
with respect thereto);
(c)            repurchase obligations held by the Indenture Trustee with respect
to any security that is a direct obligation of, or fully guaranteed by, the
United States of America or any agency or instrumentality thereof the
obligations of which are backed by the full faith and credit of the United
States of America, in either case entered into with a depository institution or
trust company (acting as principal) described in clause (b) above;
(d)            securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States or any state
thereof, including the Indenture Trustee acting in its commercial capacity, so
long as at the time of such investment or contractual commitment providing for
such investment either (i) the long-term, unsecured debt of such corporation has
a rating of at least (x) “A” from Fitch and (y) “A” from S&P (or any other
rating, subject to the satisfaction of the Rating Agency Condition with respect
thereto) or (ii) the commercial paper or other short-term debt of such
corporation has a rating of at least (x) “F1” from Fitch and (y) “A-1” from S&P
(or any other rating, subject to the satisfaction of the Rating Agency Condition
with respect thereto);
(e)            investments of proceeds maintained in sweep accounts, short-term
asset management accounts and the like utilized for the commingled investment,
on an overnight basis, of residual balances in investment accounts maintained at
the Indenture Trustee or any Affiliate thereof; and
(f)            any other money market, common trust fund or obligation, or
interest bearing or other security or investment (including those managed or
advised by the Indenture Trustee or any Affiliate thereof) rated in the highest
rating category by each Rating Agency.  Such investments in this subsection (f)
may include money market mutual funds or common trust funds, including any fund
for which U.S. Bank National Association, in its capacity other than as the
Indenture Trustee, or an Affiliate thereof serves as an investment advisor,
administrator, shareholder, servicing agent, and/or custodian or subcustodian,
notwithstanding that (x) U.S. Bank National Association, the Indenture Trustee
or any Affiliate thereof charges and collects fees and expenses from such funds
for services rendered, (y) U.S. Bank National Association, the Indenture Trustee
or any Affiliate thereof charges and collects fees and expenses for services
rendered pursuant to the Indenture, and (z) services performed by the Indenture
Trustee for such funds and pursuant to the Indenture may converge at any time. 
U.S. Bank National Association or an Affiliate thereof is hereby authorized to
charge and collect from the Indenture Trustee such fees as are collected from
all investors in such funds for such services rendered to such funds (but not to
exceed investment earnings thereon).
9

--------------------------------------------------------------------------------



Each of the foregoing criteria may be amended, modified or deleted and
additional criteria may be added to this definition by the Depositor upon the
satisfaction of the Rating Agency Condition and without the consent of any
Noteholder or any other Person.
“Eligible Servicer” means BMW FS or any other Person that at the time of its
appointment as Servicer (i) is servicing a portfolio of motor vehicle retail
installment sale contracts, (ii) is legally qualified and has the capacity to
service the Receivables, (iii) has demonstrated the ability professionally and
competently to service a portfolio of motor vehicle retail installment sale
contracts similar to the Receivables with reasonable skill and care and (iv) has
a minimum net worth of $50,000,000.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FDIC” means the Federal Deposit Insurance Corporation, and its successors.
“FDIC Receivable” means any Receivable which is the subject of a damages payment
referred to in Section 12.05 of the Indenture, or any Receivable removed from
the Trust as a result of the FDIC exercising its repudiation power with respect
thereto.
“Financed Vehicle” means a new or used automobile, motorcycle or light truck,
together with all accessions thereto, securing an Obligor’s indebtedness under
the related Contract.
“First Priority Principal Distribution Amount” means, with respect to any
Payment Date, an amount not less than zero, equal to (a) the aggregate
Outstanding Amount of the Notes as of the preceding Payment Date (after giving
effect to any principal payments made on the Notes on that preceding Payment
Date) or the Closing Date (in the case of the first Payment Date), as the case
may be, minus (b) the Adjusted Pool Balance with respect to such Payment Date;
provided, however, that the First Priority Principal Distribution Amount shall
not exceed the sum of the aggregate Outstanding Amount of the Notes on that
Payment Date; and, provided further, that the First Priority Principal
Distribution Amount on and after the Final Scheduled Payment Date of any Class
of Notes shall not be less than the amount that is necessary to reduce the
Outstanding Amount of that Class of Notes and all earlier maturing Classes of
Notes to zero.
“Fitch” means Fitch Ratings, Inc., and its successors.
“Force Majeure” means any delay or failure in performance caused by acts beyond
the Servicer’s reasonable control, including acts of God, war, vandalism,
sabotage, accidents, fires, floods, strikes, labor disputes, mechanical
breakdown, shortages or delays in obtaining suitable parts or equipment,
material, labor, or transportation, acts of subcontractors, interruption of
utility services, acts of any unit of government or governmental agency, or any
similar or dissimilar cause.
“Hague Securities Convention” means The Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary (Concluded 5
July 2006), which became effective in the United States of America on April 1,
2017.
10

--------------------------------------------------------------------------------



“Indenture” means the Indenture, dated as of July 15, 2020, between the Issuer
and the Indenture Trustee.
“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.
“Indenture Trustee Fee” means an annual fee equal to $2,500, payable on the
Payment Date occurring in August of each year, commencing in August 2021.
“Initial Pool Balance” means an amount equal to the aggregate Principal Balance
of the Receivables as of the Cutoff Date.
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable federal or State bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable federal or
State bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.
“Interest Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01(b).
“Interest Period” means, with respect to any Payment Date and (a) the Class A-1
Notes, the period from and including the most recent Payment Date (or, in the
case of the first Payment Date, the Closing Date) to but excluding such Payment
Date and (b) the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes,
the period from and including the 25th day of the calendar month preceding such
Payment Date (or, in the case of the first Payment Date, from and including the
Closing Date) to but excluding the 25th day of the calendar month in which such
Payment Date occurs.
“Investment Earnings” means, with respect to any Payment Date, the investment
earnings (net of losses and investment expenses) on amounts on deposit in the
Collection Account and the Reserve Account to be applied on such Payment Date
pursuant to Section 5.01(d).
“Issuer” means BMW Vehicle Owner Trust 2020-A.
11

--------------------------------------------------------------------------------



“JAMS” means JAMS, formerly known as Judicial Arbitration and Mediation
Services, Inc., and its successors.
“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.
“Liquidated Receivable” means a Receivable with respect to which the earliest of
the following shall have occurred: (i) the related Financed Vehicle has been
repossessed and liquidated, (ii) the related Financed Vehicle has been
repossessed in excess of ninety (90) days and has not yet been liquidated, (iii)
the Servicer has determined in accordance with its credit policies that all
amounts that it expects to receive with respect to the Receivable have been
received or (iv) the end of the Collection Period in which the Receivable
becomes one-hundred fifty (150) days or more past due.
“Liquidation Proceeds” means, with respect to any Receivable that becomes a
Liquidated Receivable, the moneys collected in respect thereof, from whatever
source, during the Collection Period in which such Receivable became a
Liquidated Receivable, including liquidation of the related Financed Vehicle,
net of the sum of any out-of-pocket expenses of the Servicer reasonably
allocated to such liquidation and any amounts required by law to be remitted to
the Obligor on such Liquidated Receivable.
“London Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in London, England are authorized or obligated by law
or government decree to be closed.
“Monthly Remittance Condition” means a condition which will be satisfied if
either (a) the Servicer satisfies the Commingling Condition and no Servicer
Termination Event has occurred and is continuing or (b) the Rating Agency
Condition shall have been satisfied in respect of alternative arrangements for
the purpose of permitting the Servicer to remit payments by or on behalf of the
Obligors with respect to the Receivables (other than Purchased Receivables), all
Liquidation Proceeds and any subsequent Recoveries, Purchase Amounts and Dealer
Recourse Amounts to the Collection Account on the Business Day prior to each
Payment Date pursuant to Sections 5.02 and 5.04.
“Net Investment Losses” means, with respect to the Collection Account and the
Reserve Account and any Collection Period, the amount, if any, by which the
aggregate of all losses and expenses incurred during such period in connection
with the investment of funds in Eligible Investments in accordance with Section
5.01(d) exceeds the aggregate of all interest and other income realized during
such period on such funds.
“Nonrecoverable Advance” means any Advance made or proposed to be made pursuant
to Section 5.11, which the Servicer believes, in its good faith judgment, is
not, or if made would not be, ultimately recoverable from Liquidation Proceeds
or otherwise or any Advance so deemed in accordance with Section 5.11. In
determining whether an Advance is or will be nonrecoverable, the Servicer need
not take into account that it might receive any amounts in a deficiency
judgment.
12

--------------------------------------------------------------------------------



“Note Distribution Account” means the account designated as such, established
and maintained pursuant to Section 5.01(b).
“Note Pool Factor” means, with respect to each Class of Notes as of the close of
business on the last day of a Collection Period, a two-digit decimal figure
equal to the Outstanding Amount of such Class of Notes (after giving effect to
any reductions thereof to be made on the immediately following Payment Date)
divided by the original Outstanding Amount of such Class of Notes.  Each Note
Pool Factor will be 1.00 as of the Closing Date; thereafter, the Note Pool
Factor will decline to reflect reductions in the Outstanding Amount of such
Class of Notes.
“Noteholders” shall mean the Class A-1 Noteholders, the Class A-2 Noteholders,
the Class A-3 Noteholders and the Class A-4 Noteholders.
“Obligor” on a Receivable means the purchaser or co-purchasers of the related
Financed Vehicle, and any other Person obligated to make payments thereunder.
“Officer’s Certificate” means a certificate signed by (a) any vice president or
the controller and (b) the president, any vice president, the treasurer, any
assistant treasurer, the controller, the secretary or any assistant secretary of
the Depositor or the Servicer, as appropriate.
“Opinion of Counsel” means one or more written opinions of counsel, who may be
an employee of or counsel to the Depositor or the Servicer, which counsel shall
be satisfactory to the Indenture Trustee, the Owner Trustee or the Rating
Agencies, as applicable, and which shall be addressed to the Owner Trustee and
the Indenture Trustee and which shall be at the expense of the person required
to provide such an Opinion of Counsel.
“Outstanding” has the meaning assigned to such term in the Indenture.
“Outstanding Amount” means, as of any date of determination, the aggregate
principal amount of one Class or of all Classes of Notes, as applicable,
Outstanding as of such date of determination.
“Outstanding Amount Advanced” means, as to any Payment Date, the aggregate of
all Advances remitted by the Servicer out of its own funds pursuant to Section
5.11, less the aggregate of all related Advance Reimbursement Amounts actually
received prior to such Payment Date.
“Owner Trustee” means Wilmington Trust, National Association, acting not in its
individual capacity but solely as owner trustee under the Trust Agreement.
“Owner Trustee Fee” means an annual fee equal to $2,500, payable on the Payment
Date occurring in August of each year, commencing in August 2021.
13

--------------------------------------------------------------------------------



“Payment Date” means, with respect to each Collection Period, the 25th day of
the following month or, if such day is not a Business Day, the immediately
following Business Day, commencing in August 2020.
“Physical Property” has the meaning assigned to such term in the definition of
“Delivery” above.
“Pool Balance” means (a) with respect to the Closing Date, the Initial Pool
Balance, (b) with respect to any Payment Date, an amount equal to the aggregate
Principal Balance of the Receivables (exclusive of all Liquidated Receivables
and, if applicable, all FDIC Receivables) at the end of the related Collection
Period, after giving effect to all payments of principal received from Obligors
and all Purchase Amounts allocable to principal to be remitted by the Servicer
or the Sellers, as applicable, for the related Collection Period, and (c) for
the purpose of determining the Servicing Fee for any Payment Date (other than
the initial Payment Date), the aggregate Principal Balance of the Receivables
(exclusive of all Liquidated Receivables and, if applicable, all FDIC
Receivables) at the beginning of the related Collection Period.
“Principal Balance” means, with respect to any Receivable and as of any date,
the Amount Financed minus an amount equal to, as of the close of business on the
last day of the related Collection Period, the sum of: (i) that portion of all
amounts received on or prior to such day with respect to such Receivable and
allocable to principal using the Simple Interest Method; (ii) any Purchase
Amounts with respect to such Receivable allocable to principal (to the extent
not included in clause (i) above); and (iii) any prepayments or other payments
applied to reduce the unpaid principal balance of such Receivable (to the extent
not included in clause (i) above).
“Principal Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01(b).
“Purchase Amount” means, with respect to any Receivable that became a Purchased
Receivable pursuant to clause (a) of the definition thereof, (i) in the case of
a Receivable purchased by or on behalf of the Servicer pursuant to Section 4.07,
an Administrative Purchase Payment, or (ii) in the case of a Receivable
repurchased by or on behalf of a Seller pursuant to Section 6.02 of the related
Receivables Purchase Agreement or Section 3.03, a Warranty Purchase Payment, as
applicable.
“Purchased Receivable” means (a) any Receivable purchased (i) by or on behalf of
the Servicer pursuant to Section 4.07, (ii) by or on behalf of a Seller pursuant
to Section 3.03 hereof or the related Receivables Purchase Agreement, or (b) all
Receivables that were transferred to the Depositor by BMW Bank pursuant to the
BMW Bank Receivables Purchase Agreement if (i) BMW Bank becomes the subject of
an insolvency proceeding and the FDIC, as receiver or conservator for BMW Bank,
exercises its right of repudiation as contemplated by paragraph (d)(4)(ii) of
the FDIC Rule and (ii) pays damages to the Trust in an amount not less than the
sum of (x) the aggregate outstanding Principal Balance of such Receivables and
(y) the product of (1) the amount of interest accrued on the Notes through the
date of repudiation and (2) the
14

--------------------------------------------------------------------------------



percentage that the aggregate outstanding Principal Balance of such Receivables
bears to the aggregate outstanding Principal Balance of all of the Receivables
on the date of repudiation.
“Rating Agency” means S&P and Fitch, as the context may require. If none of S&P,
Fitch or a successor thereto remains in existence, “Rating Agency” shall mean
any nationally recognized statistical rating organization or other comparable
Person designated by the Depositor.
“Rating Agency Condition” means, with respect to each Rating Agency and any
event or circumstance or proposed amendment or supplement to a Basic Document,
the satisfaction of either of the following conditions, according to the
then-current policies of such Rating Agency: (a) receipt of written confirmation
from such Rating Agency (which, for the avoidance of doubt and without
limitation, may be in the form of a letter, a press release or other
publication, or a change in such Rating Agency’s published ratings criteria to
this effect) that such event or circumstance or proposed amendment or supplement
will not result in the qualification, reduction or withdrawal by such Rating
Agency of its then-current rating of any Class of Notes; or (b) such Rating
Agency shall have been given notice of such event or circumstance or proposed
amendment or supplement at least ten (10) days (or such shorter period as is
practicable or acceptable to such Rating Agency) prior to the occurrence of such
event or circumstance or proposed amendment or supplement and such Rating Agency
shall not have confirmed in writing that such event or circumstance or proposed
amendment or supplement would result in the qualification, reduction or
withdrawal of its then-current rating of any Class of Notes.
“Realized Losses” means, with respect to any Receivable that becomes a
Liquidated Receivable, the excess of the Principal Balance thereof over the
portion of related Liquidation Proceeds and Recoveries allocable to principal.
“Receivable File” means the following documents with respect to each Financed
Vehicle:
(i)            in the case of each Receivable constituting “tangible chattel
paper”, the fully executed original of each Receivable (together with any
agreements modifying each such Receivable including any deferment agreement) or,
in the case of each Receivable constituting “electronic chattel paper”, the
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of such
Receivable;
(ii)            the original credit application, or an electronic copy thereof;
(iii)            the original certificate of title or such other documents
(electronic or otherwise, as used in the applicable jurisdiction) that the
Servicer or the related Seller keeps on file in accordance with its customary
procedures evidencing the security interest of the related Seller in the related
Financed Vehicle; and
(iv)            any and all other documents that the Servicer shall have kept on
file in accordance with its customary procedures relating to a Receivable, an
Obligor or a Financed Vehicle.
15

--------------------------------------------------------------------------------



“Receivables” means any Contract listed on Schedule A (which Schedule may be in
the form of microfiche).
“Receivables Purchase Agreement” means each of (i) the Receivables Purchase
Agreement, dated as of July 15, 2020, between BMW FS, as Seller, and the
Depositor and (ii) the Receivables Purchase Agreement, dated as of July 15,
2020, between BMW Bank, as Seller, and the Depositor.
“Record Date” means, as to any Payment Date or the Redemption Date, (i) if the
Notes are issued in book-entry form, the close of business on the Business Day
immediately preceding such Payment Date or the Redemption Date and (ii) if the
Notes are issued in definitive form, the last Business Day of the month
preceding such Payment Date or the Redemption Date.
“Recoveries” means, with respect to any Receivable that becomes a Liquidated
Receivable, monies collected in respect thereof, from whatever source, during
any Collection Period following the Collection Period in which such Receivable
became a Liquidated Receivable, net of the sum of any amounts expended by the
Servicer for the account of the Obligor and any amounts required by law to be
remitted to the Obligor.
“Redemption Price” has the meaning assigned to such term in the Indenture.
“Regular Principal Distribution Amount” means, with respect to any Payment Date,
an amount not less than zero, equal to the excess, if any, of: (a) an amount
equal to (i) the aggregate Outstanding Amount of the Notes as of the preceding
Payment Date (after giving effect to any principal payments made on the Notes on
that preceding Payment Date) or the Closing Date (in the case of the first
Payment Date), as the case may be, minus (ii) the Adjusted Pool Balance less the
Target Overcollateralization Amount, in each case with respect to such Payment
Date, over (b) the First Priority Principal Distribution Amount deposited in the
Note Distribution Account with respect to such Payment Date; provided, however,
that the Regular Principal Distribution Amount shall not exceed the sum of the
aggregate Outstanding Amount of the Notes on that Payment Date (after giving
effect to any principal payments made on the Notes on the current Payment Date
in respect of the First Priority Principal Distribution Amount, if any); and,
provided further, that the Regular Principal Distribution Amount on and after
the Final Scheduled Payment Date of any Class of Notes shall not be less than
the amount that is necessary to reduce the Outstanding Amount of that Class of
Notes and all earlier maturing Classes of Notes to zero.
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting releases (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) and Asset-Backed
Securities Disclosure and Registration, Securities Act Release No. 33-9638, 79
Fed. Reg. 57,184 (Sept. 24, 2014)) or by the staff of the Commission, or as may
be provided by the Commission or its staff from time to time.
16

--------------------------------------------------------------------------------



“Requesting Noteholders” shall have the meaning ascribed thereto in Section
13.01 of the Indenture.
“Requesting Party” shall have the meaning ascribed thereto in Section 11.02.
“Required Rate” means 4.60%.
“Reserve Account” means the account designated as such, established by the
Issuer and maintained by the Indenture Trustee pursuant to Section 5.01(c).
“Reserve Account Initial Deposit” means $10,256,410.29.
“Reserve Account Withdrawal Amount” means, with respect to each Payment Date,
the lesser of (i) the excess of (a) the amounts due under Section 5.06(b)(i)
through (iv) over (b) Available Amounts for such Payment Date and (ii) the
amount on deposit in the Reserve Account on such Payment Date.
“Responsible Officer” means the president, any vice president, the treasurer,
any assistant treasurer, the controller, the secretary or any assistant
secretary of the Servicer.
“Review Report” has the meaning set forth in the Asset Representations Review
Agreement.
“S&P” means S&P Global Ratings, and its successors.
“Sarbanes Certification” has the meaning set forth in Section 4.11(a)(iv).
“Scheduled Payment” means, with respect to each Receivable, the scheduled
monthly payment amount set forth in the related Contract and required to be paid
by the Obligor during each Collection Period.
“Securities” means the Notes and the Certificates.
“Securities Intermediary” means U.S. Bank National Association.
“Securityholders” means the Noteholders or the Certificateholders, as the
context may require.
“Seller” means each of (i) BMW FS and (ii) BMW Bank, each in its capacity as
Seller under the applicable Receivables Purchase Agreement and their respective
successors in interest.
“Servicer” means BMW FS, as the servicer of the Receivables, and each successor
to BMW FS (in the same capacity) pursuant to Section 7.03 or 8.03.
“Servicer Termination Event” has the meaning assigned to such term in
Section 8.01.
17

--------------------------------------------------------------------------------



“Servicer’s Certificate” means an Officer’s Certificate of the Servicer
delivered pursuant to Section 4.09, substantially in the form of Exhibit A.
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time, and as described in
Exhibit D hereto.
“Servicing Fee” means, for each Payment Date and the related Collection Period,
an amount equal to the product of 1/12 and 1.00% of the Pool Balance with
respect to such Payment Date; provided that, in the case of the first Payment
Date, the Servicing Fee will be an amount equal to the sum of (a) the product of
1/12 and 1.00% of the Initial Pool Balance and (b) the product of 1/12 and 1.00%
of the aggregate Principal Balance of the Receivables (exclusive of all
Liquidated Receivables and, if applicable, all FDIC Receivables) at the close of
business on June 30, 2020.
“Servicing Fee Rate” means 1.00% per annum.
“Simple Interest Method” means the method of allocating the monthly payments
received with respect to a Receivable to interest in an amount equal to the
product of (i) the applicable stated annual percentage rate, (ii) the period of
time (expressed as a fraction of a year, based on the actual number of days in
the calendar month and 365 days in the calendar year) elapsed since the
preceding payment was made under such Receivable and (iii) the outstanding
principal amount of such Receivable, and allocating the remainder of each such
monthly payment to principal.
“Specified Reserve Account Balance” means, with respect to any Payment Date, an
amount equal to the lesser of (a) the aggregate Outstanding Amount of the Notes
on such Payment Date (after giving effect to all payments of principal to the
Noteholders on such Payment Date) and (b) if the Adjusted Pool Balance with
respect to such Payment Date is (i) greater than 50% of the Adjusted Pool
Balance with respect to the Closing Date, 1.00% of the Adjusted Pool Balance
with respect to the Closing Date, or (ii) less than or equal to 50% of the
Adjusted Pool Balance with respect to the Closing Date, 0.50% of the Adjusted
Pool Balance with respect to the Closing Date.
“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the Receivables but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to the Receivables under the direction or authority of the
Servicer or a Subservicer.
“Subservicer” means any Person that services Receivables on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement that are identified in Item 1122(d) of Regulation AB.
“Supplemental Servicing Fee” has the meaning assigned to such term in
Section 4.08.
18

--------------------------------------------------------------------------------



“Target Overcollateralization Amount” means, with respect to any Payment Date,
the product of (i) 2.50% and (ii) the Adjusted Pool Balance as of the Closing
Date.
“Trust” means the Issuer.
“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise) and all proceeds of the foregoing.
“Trust Accounts” means the Collection Account, the Note Distribution Account and
the Reserve Account.
“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
July 15, 2020, between the Depositor and the Owner Trustee.
“Trustee and Reviewer Fees” means, with respect to any Payment Date, the sum of
any Indenture Trustee Fee, Owner Trustee Fee and Asset Representations Reviewer
Fee then due and payable, or remaining unpaid as of such Payment Date.
“Trust Officer” means, with respect to the Indenture Trustee or Owner Trustee,
as applicable, any officer within the Corporate Trust Office or successor group
of the Indenture Trustee or the Owner Trustee, respectively, including any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary or
any other officer of the Indenture Trustee or the Owner Trustee, respectively,
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of the Basic Documents.
“UCC” means the Uniform Commercial Code, as in effect in the relevant
jurisdiction.
“Warranty Purchase Payment” means, with respect to any Receivable required to be
repurchased by or on behalf of a Seller pursuant to the related Receivables
Purchase Agreement, an amount equal to the Receivable’s unpaid Principal
Balance, plus interest thereon at a rate equal to the stated Annual Percentage
Rate for the Receivable to the last day of the Collection Period preceding the
date of such repurchase.
“Yield Supplement Overcollateralization Amount” means, (a) with respect to the
Closing Date, the aggregate amount by which (1) the Principal Balance, as of the
Cutoff Date, of each Receivable (other than any Liquidated Receivables and, if
applicable, any FDIC Receivables) with an APR of less than the Required Rate
exceeds (2) the present value (calculated using a discount rate equal to the
Required Rate) of the sum of the Scheduled Payments due on each such Receivable,
assuming that (x) all such Scheduled Payments are made on the last day of each
month and (y) each month has 30 days, or  (b) with respect to each Payment Date,
the aggregate amount by which (i) the Principal Balance, as of the last day of
the related Collection Period, of each Receivable (other than
19

--------------------------------------------------------------------------------



any Liquidated Receivables and, if applicable, any FDIC Receivables) with an APR
of less than the Required Rate exceeds (ii) the present value (calculated using
a discount rate equal to the Required Rate) of the sum of the Scheduled Payments
due on each such Receivable, assuming that (x) all such Scheduled Payments are
made on the last day of each month and (y) each month has 30 days.
SECTION 1.02.        Other Definitional Provisions.
(a)            Capitalized terms used herein that are not otherwise defined
shall have the meanings ascribed thereto in the Indenture or, if not defined
therein, in the Trust Agreement.
(b)            All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
(c)            As used in this Agreement and in any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in this Agreement or in any such certificate or other document, and
accounting terms partly defined in this Agreement or in any such certificate or
other document to the extent not defined, shall have the respective meanings
given to them under generally accepted accounting principles. To the extent that
the definitions of accounting terms in this Agreement or in any such certificate
or other document are inconsistent with the meanings of such terms under
generally accepted accounting principles, the definitions contained in this
Agreement or in any such certificate or other document shall control.
(d)            The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Article, Section, Schedule
and Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” shall mean “including without limitation”.
(e)            The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
(f)            Any agreement, instrument or statute defined or referred to
herein or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;
references to a Person are also to its permitted successors and assigns.
20

--------------------------------------------------------------------------------



ARTICLE II.

CONVEYANCE OF RECEIVABLES
SECTION 2.01.        Conveyance of Receivables.
In consideration of the Issuer’s delivery to or upon the order of the Depositor
of the Notes and the Certificates, the Depositor does hereby sell, transfer,
assign, set over and otherwise convey to the Issuer, without recourse (subject
to the obligations of the Depositor set forth herein), all right, title and
interest of the Depositor in and to the following assets and property, whether
now owned or existing or hereafter acquired or arising:
(i)            the Receivables and all moneys received thereon after the close
of business on the Cutoff Date;
(ii)            the security interests in the Financed Vehicles and any
accessions thereto granted by Obligors pursuant to the Receivables and any other
interest of the Depositor in such Financed Vehicles;
(iii)            any Liquidation Proceeds and Recoveries and any other proceeds
with respect to the Receivables from claims on any theft, physical damage,
credit life or disability insurance policies covering the Financed Vehicles or
the related Obligors, including any vendor’s single interest or other collateral
protection insurance policy;
(iv)            any property that shall have secured a Receivable and shall have
been acquired by or on behalf of the Depositor, a Seller, the Servicer or the
Trust;
(v)            all documents and other items contained in the Receivable Files;
(vi)            all of the Depositor’s rights (but not its obligations) under
the Receivables Purchase Agreements;
(vii)            the Trust Accounts and all funds on deposit from time to time
in the Trust Accounts and the Certificate Distribution Account and in all
investments therein and proceeds thereof (including all Investment Earnings
thereon);
(viii)            all proceeds from any Receivable repurchased by a Dealer
pursuant to a Dealer Agreement; and
(ix)            the proceeds of any and all of the foregoing (collectively, with
the assets listed in clauses (i) through (viii) above, the “Conveyed Assets”).
It is the intention of the Depositor that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
other related property from the
21

--------------------------------------------------------------------------------



Depositor to the Trust and the beneficial interest in and title to the
Receivables and the related property shall not be part of the Depositor’s estate
in the event of the filing of a bankruptcy petition by or against the Depositor
under any bankruptcy law. In the event that, notwithstanding the intent of the
Depositor, the transfer and assignment contemplated hereby is held not to be a
sale, this Agreement shall constitute a security agreement under applicable law,
and the Depositor hereby grants to the Issuer a first priority perfected
security interest in all of the Depositor’s right, title and interest in and to
the Conveyed Assets, whether now owned or existing or hereafter acquired or
arising, and under all accounts, money, chattel paper, securities, instruments,
documents, deposit accounts, certificates of deposit, letters of credit, advices
of credit, banker’s acceptances, uncertificated securities, general intangibles,
contract rights, goods and other property consisting of, arising from or
relating to such Conveyed Assets, as security for the Depositor’s obligations
hereunder.
ARTICLE III.

THE RECEIVABLES
SECTION 3.01.        Survival of Representations and Warranties.  Pursuant to
Section 2.01 of this Agreement, the Depositor has sold, assigned, transferred
and conveyed to the Issuer, as part of the assets of the Issuer, its rights
under each Receivables Purchase Agreement, including the representations and
warranties of the applicable Seller therein, upon which representations and
warranties the Issuer relies in accepting the Receivables and delivering the
Securities, together with all rights of the Depositor with respect to any breach
thereof, including the right to require the applicable Seller to repurchase
Receivables in accordance with the related Receivables Purchase Agreement.  It
is understood and agreed that the representations and warranties referred to in
this Section shall survive the sale and delivery of the Receivables to the
Issuer (or the Custodian on its behalf) and the pledge of the Receivables to the
Indenture Trustee.
SECTION 3.02.        Representations and Warranties of the Depositor.  The
Depositor hereby makes the perfection representations, warranties and covenants
set forth on Schedule C hereto to the Issuer, and the Issuer shall be deemed to
have relied on such representations, warranties and covenants in acquiring the
Receivables and delivering the Securities. Such representations and warranties
speak as of the execution and delivery of this Agreement and as of the Closing
Date, but shall survive the sale, transfer and assignment of the Receivables by
the Depositor to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
SECTION 3.03.        Repurchase Upon Breach.  Each of the Depositor, the Issuer,
the Indenture Trustee and the Servicer shall inform the other parties to this
Agreement and the applicable Sellers promptly, in writing, upon the discovery by
it of any breach (or, in the case of the Indenture Trustee, a Responsible
Officer having obtained actual knowledge or having received written notice
thereof) of a Seller’s representations and warranties made pursuant to Sections
3.02(b) of a Receivables Purchase Agreement, without regard to any limitation
set forth in such representation or warranty concerning the knowledge of such
Seller as to the facts stated therein; provided, however, the Indenture Trustee
shall have no obligation at any time to perform any actions to determine if any
breaches exist.  Unless any such breach shall have been cured by the last day of
the second Collection Period following the Collection Period in which the
22

--------------------------------------------------------------------------------



applicable Seller discovers or receives notice of such breach (or, at such
Seller’s election, the last day of the first Collection Period following the
Collection Period in which it discovers or receives notice of such breach), the
Issuer (in accordance with Section 6.02 of the related Receivables Purchase
Agreement) shall enforce the obligations of such Seller under the related
Receivables Purchase Agreement to purchase any Receivable for which such breach
materially and adversely affects the interests of the Issuer or the Noteholders
in such Receivable, in accordance with the terms of Section 6.02 of the related
Receivables Purchase Agreement.  Other than the ability to refer a dispute in
respect of an unresolved repurchase request to dispute resolution, as set forth
in Section 11.02, and the indemnification available to the Issuer from BMW FS or
BMW Bank, as applicable, in respect of any failure of a Receivable to have been
originated in compliance with all applicable requirements of law, the sole
remedy of the Issuer, the Indenture Trustee, the Noteholders, the Verified Note
Owners and the Certificateholders with respect to the unpaid balance plus
accrued interest on any Receivable as to which a breach of a representation or
warranty by a Seller has occurred pursuant to Sections 3.02(b) of the related
Receivables Purchase Agreement shall be to require such Seller to repurchase any
such Receivable pursuant to the related Receivables Purchase Agreement.
SECTION 3.04.        Custody of Receivable Files.  To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuer hereby
revocably appoints the Servicer, and the Servicer hereby accepts such
appointment, to act for the benefit of the Issuer and the Indenture Trustee as
custodian of the Receivable Files (whether held in tangible paper form or
electronic form), which are hereby constructively delivered by the Issuer to the
Indenture Trustee.  The Servicer may appoint one or more agents to act as
subcustodians of certain items contained in a Receivable File so long as the
Servicer remains primarily responsible for their safekeeping and for its duties
and obligations as custodian hereunder.
SECTION 3.05.        Duties of Servicer as Custodian.
(a)            Safekeeping. The Servicer shall hold the Receivable Files as
custodian for the benefit of the Issuer and the Indenture Trustee, and shall
maintain such accurate and complete accounts, records and computer systems
pertaining to each Receivable File as shall enable the Issuer to comply with
this Agreement. In performing its duties as custodian, the Servicer shall act
with reasonable care, using that degree of skill and attention that the Servicer
exercises with respect to the receivable files relating to all comparable
automotive and motorcycle receivables that the Servicer services for itself or
others and the Servicer acknowledges that for purposes of Section 9-313(c) of
the UCC that it is retaining possession of and acting as custodian for the
Receivable Files for the benefit of the Indenture Trustee. The Servicer shall
conduct, or cause to be conducted, periodic reviews of the Receivable Files held
by it under this Agreement in a manner consistent with its reviews of other
receivables serviced for its own account and of the related accounts, records
and computer systems, in such a manner as shall enable the Issuer or the
Indenture Trustee to verify the accuracy of the Servicer’s record keeping. The
Servicer shall promptly report to the Issuer and the Indenture Trustee any
material failure on its part to hold the Receivable Files and maintain its
accounts, records and computer systems as herein provided and shall promptly
take appropriate action to remedy any such material failure. Nothing herein
shall be deemed to require an initial review or any periodic review by the
Issuer or the Indenture Trustee of the Receivables or the Receivable Files.
23

--------------------------------------------------------------------------------



(b)            Maintenance of and Access to Records. The Servicer shall maintain
each Receivable File at one of its offices specified in Schedule B to this
Agreement or at such other office as shall be specified to the Issuer and the
Indenture Trustee by written notice not later than thirty (30) days after any
change in location (except that, in the case of any Receivable constituting
“electronic chattel paper”, the “authoritative copy” (as such term is used in
Section 9-105 of the UCC) of such Receivable shall be maintained by the Servicer
in a computer system such that the Servicer maintains “control” (as such term is
used in Section 9-105 of the UCC) over such “authoritative copy”). The Servicer
shall maintain possession of any written amendment to any Receivable
constituting tangible chattel paper or electronic chattel paper.  The Servicer
shall make available to the Issuer and the Indenture Trustee or their duly
authorized representatives, attorneys or auditors a list of locations of the
Receivable Files and the related accounts, records and computer systems
maintained by the Servicer at such times during normal business hours as the
Issuer shall reasonably instruct, which does not unreasonably interfere with the
Servicer’s normal operations or customer or employee relations.
(c)            Release of Documents. Upon written instructions from the
Indenture Trustee, the Servicer shall release any document in the Receivable
Files to the Indenture Trustee or its agent or designee, as the case may be, at
such place or places as the Indenture Trustee may designate, as soon as
practicable.  The Servicer shall not be responsible for any loss occasioned by
the failure of the Indenture Trustee to return any document or any delay in
doing so.
(d)            Agency Relationship.  The Servicer hereby acknowledges that,
pursuant to the terms of the Loan Services and Administration Agreement, dated
as of January 1, 2004, between the Servicer and BMW Bank, any Receivables
originated by BMW Bank and owned by BMW Bank that are in the possession of, or
are otherwise held on the Servicer’s system in the name of BMW Financial
Services NA, LLC, are possessed or held in such a manner by the Servicer as
agent for BMW Bank.
SECTION 3.06.        Instructions; Authority to Act.  The Servicer shall be
deemed to have received proper instructions with respect to the Receivable Files
upon its receipt of written instructions signed by a Trust Officer of the
Indenture Trustee or, if the Notes have been paid in full, by the Issuer.
SECTION 3.07.        Custodian’s Indemnification.  The Servicer, as custodian,
shall indemnify the Issuer, the Owner Trustee and the Indenture Trustee and each
of their officers, directors, employees and agents for any and all liabilities,
obligations, losses, compensatory damages, payments, costs, or expenses of any
kind whatsoever that may be imposed on, incurred by or asserted against the
Issuer, the Owner Trustee or the Indenture Trustee or any of their officers,
directors, employees or agents as the result of any improper act or omission in
any way relating to the maintenance and custody by the Servicer as custodian of
the Receivable Files, including but not limited to any legal fees or expenses
incurred by the Indenture Trustee in connection with the enforcement of the
custodian’s indemnification or other obligations hereunder; provided, however,
that the Servicer shall not be liable to the Owner Trustee, the Indenture
Trustee or any such officer, director, employee or agent of the Owner Trustee or
the Indenture Trustee for any portion of any such amount resulting from the
willful misfeasance, bad faith or negligence (or gross negligence in the case of
the Owner Trustee) of
24

--------------------------------------------------------------------------------



the Owner Trustee or the Indenture Trustee, as the case may be, or any such
officer, director, employee or agent of the Owner Trustee or the Indenture
Trustee, as the case may be.
Indemnification under this Section shall survive the resignation or removal of
the Servicer or the termination of this Agreement with respect to acts or
omissions of such Servicer preceding such resignation or removal and shall
include reasonable fees and expenses of counsel and expenses of litigation, each
of which is duly documented. If the Servicer shall have made any indemnity
payments pursuant to this Section and the Person to or on behalf of whom such
payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Servicer, without interest.
SECTION 3.08.        Effective Period and Termination.  The Servicer’s
appointment as custodian shall become effective as of the Cutoff Date and shall
continue in full force and effect unless and until terminated pursuant to this
Section. If BMW FS, or any successor Servicer, shall resign as Servicer in
accordance with the provisions of this Agreement or if all of the rights and
obligations of BMW FS as Servicer or any successor Servicer shall have been
terminated under Section 8.02, the appointment of such Servicer as custodian may
be terminated by the Issuer or by the Holders of Notes evidencing not less than
50% of the Outstanding Amount of the Notes (or, if no Notes are then
Outstanding, the Certificateholders representing not less than 50% of the
aggregate Certificate Percentage Interest) in the same manner as the Indenture
Trustee or such Securityholders may terminate the rights and obligations of the
Servicer under Section 8.02. As soon as practicable after any termination of
such appointment (but in no event more than ten (10) Business Days after any
such termination of appointment), the Servicer shall deliver the Receivable
Files to the Indenture Trustee or the Indenture Trustee’s designee at such place
or places as the Indenture Trustee may reasonably designate; provided, however,
that with respect to “authoritative copies” of the Receivables constituting
electronic chattel paper, (a) if the Servicer’s appointment as custodian has
been terminated in connection with the resignation or termination of the
Servicer as servicer, the custodian shall transfer such “authoritative copies”
to the successor Servicer or (b) otherwise, unless otherwise instructed by the
Indenture Trustee, such “authoritative copies” shall be transferred to the
Indenture Trustee or the Indenture Trustee’s designee.  In each case, if
necessary, an authorized representative of BMW FS shall use commercially
reasonable efforts to convert an authoritative copy into tangible form by
permanently removing such electronic authoritative copy from BMW FS’ electronic
vaulting system and causing a contract in tangible form to be printed as the
tangible authoritative copy that constitutes original tangible chattel paper for
purposes of the UCC, and shall deliver such tangible authoritative copy to the
successor Servicer or to the Indenture Trustee or the Indenture Trustee’s
designee at the place or places as the Indenture Trustee may reasonably
designate. Notwithstanding the termination of BMW FS as custodian, the Indenture
Trustee and the Issuer agree that, upon any such termination and for so long as
BMW FS remains the Servicer hereunder, the Indenture Trustee or the Issuer, as
the case may be, shall provide, or cause its agent to provide, access to the
Receivable Files to the Servicer for the purpose of enabling the Servicer to
perform its obligations under this Agreement with respect to the servicing of
the Receivables.
ARTICLE IV.

ADMINISTRATION AND SERVICING OF RECEIVABLES
25

--------------------------------------------------------------------------------



SECTION 4.01.        Duties of Servicer.  The Servicer, for the benefit of the
Issuer and the Indenture Trustee, shall manage, service, administer and make
collections on the Receivables and perform the other actions required by the
Servicer under this Agreement. The Servicer shall service the Receivables in
accordance with its customary and usual procedures. The Servicer’s duties shall
include the collection and posting of all payments, responding to inquiries of
Obligors or by federal, state or local government authorities with respect to
the Receivables, investigating delinquencies, sending payment coupons to
Obligors, reporting any required tax information to Obligors, monitoring the
Collateral, accounting for collections, furnishing monthly and annual statements
to the Owner Trustee, the Indenture Trustee and the Paying Agents with respect
to distributions and performing the other duties specified herein. The Servicer
also shall administer and enforce all rights of the holder of the Receivables
under the Receivables and the Dealer Agreements. The Servicer shall, or shall
cause the Administrator to, prepare, execute and deliver all certificates or
other documents required to be delivered by the Trust pursuant to the
Sarbanes-Oxley Act of 2002 or the rules and regulations promulgated thereunder.
To the extent consistent with the standards, policies and procedures otherwise
required hereby, the Servicer shall follow its customary standards, policies and
procedures and shall have full power and authority, acting alone, to do any and
all things in connection with the managing, servicing, administration and
collection of the Receivables that it may deem necessary or desirable. Without
limiting the generality of the foregoing, the Servicer is hereby authorized and
empowered to execute and deliver, on behalf of itself, the Issuer, the Owner
Trustee, the Indenture Trustee, the Certificateholders and the Noteholders, or
any of them, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments with
respect to the Receivables and with respect to the Financed Vehicles; provided,
however, that, notwithstanding the foregoing, the Servicer shall not, except
pursuant to an order from a court of competent jurisdiction, release an Obligor
from payment of any unpaid amount due under any Receivable, reduce the related
APR or waive the right to collect the unpaid balance of any Receivable from an
Obligor. The Servicer is hereby authorized to commence, in its own name or in
the name of the Issuer, the Indenture Trustee, the Owner Trustee, the
Certificateholders or the Noteholders, a legal proceeding to enforce a
Receivable pursuant to Section 4.03 or to commence or participate in any other
legal proceeding (including a bankruptcy proceeding) relating to or involving a
Receivable, an Obligor or a Financed Vehicle or self help as permitted by
applicable law. If the Servicer commences or participates in any such legal
proceeding in its own name, the Indenture Trustee or the Issuer shall thereupon
be deemed to have automatically assigned the applicable Receivable to the
Servicer solely for purposes of commencing or participating in such proceeding
as a party or claimant, and the Servicer is authorized and empowered by the
Indenture Trustee or the Issuer to execute and deliver in the Indenture
Trustee’s or the Issuer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceeding. If in any enforcement suit or legal proceeding it shall be held
that the Servicer may not enforce a Receivable on the ground that it shall not
be a real party in interest or a holder entitled to enforce such Receivable, the
Owner Trustee shall, at the Servicer’s expense and direction, take steps to
enforce such Receivable, including bringing suit in its name or the name of the
Issuer, the Indenture Trustee, the Certificateholders or the Noteholders. The
Owner Trustee and the Indenture Trustee shall upon the written request of the
Servicer furnish the Servicer with any revocable powers of attorney and other
documents reasonably necessary or appropriate to enable the Servicer to carry
out its servicing and administrative duties hereunder.
26

--------------------------------------------------------------------------------



SECTION 4.02.        Collection of Receivable Payments; Modifications of
Receivables.
(a)            Consistent with the standards, policies and procedures required
by this Agreement, the Servicer shall make all reasonable efforts to collect all
payments called for under the terms and provisions of the Receivables as and
when the same shall become due, and shall follow such collection procedures as
it follows with respect to all comparable motor vehicle receivables that it
services for itself or others and otherwise act with respect to the Receivables
in such a manner as will, in the reasonable judgment of the Servicer, maximize
the amount to be received by the Trust with respect thereto. The Servicer is
authorized in its discretion to waive any prepayment charge, late payment charge
or any other similar fees that may be collected in the ordinary course of
servicing any Receivable.
(b)            The Servicer may grant payment deferments only to the extent
permissible in its “Collection and Servicing Guidelines” as in effect from time
to time; provided, that no such deferment shall extend the final payment date on
any Receivable beyond the last day of the Collection Period immediately
preceding the Class A-4 Final Scheduled Payment Date.
(c)            Upon any deferment not in accordance with this Section, the
Servicer shall be required to purchase the related Receivable in accordance with
Section 4.07.
SECTION 4.03.        Realization upon Receivables.  Consistent with its
customary procedures, the Servicer shall use its best efforts to repossess or
otherwise convert the ownership of and liquidate any Financed Vehicle securing a
Receivable with respect to which the Servicer shall have determined that
eventual payment in full is unlikely and with respect to which the Servicer
determines that such repossession or other action is in the best interest of the
Trust.
SECTION 4.04.        Physical Damage Insurance.  The Servicer shall, in
accordance with its customary servicing procedures, require each Obligor to
obtain and maintain physical loss damage insurance covering the related Financed
Vehicle as of the execution of the related Receivable.
SECTION 4.05.        Maintenance of Security Interests in Financed Vehicles.
(a)            The Servicer shall, in accordance with its customary servicing
procedures, take such steps as are reasonably necessary to maintain perfection
of the security interest created by each Receivable in the related Financed
Vehicle. The Servicer is hereby authorized to take such steps as are necessary
to re-perfect such security interest in the event of the relocation of a
Financed Vehicle, or for any other reason. In the event that the assignment of a
Receivable to the Issuer is insufficient, without a notation on the related
Financed Vehicle’s certificate of title, or without fulfilling any additional
administrative requirements under the laws of the State in which such Financed
Vehicle is located, to perfect a security interest in the related Financed
Vehicle in favor of the Issuer, the Servicer hereby agrees that the designation
of BMW FS as the secured party on the certificate of title is in its capacity as
agent of the Issuer.
(b)            The Depositor, the Issuer, the Indenture Trustee and the Servicer
hereby agree that, upon the occurrence of a Servicer Termination Event, the
Indenture Trustee may take
27

--------------------------------------------------------------------------------



or cause to be taken such actions as may, in the opinion of counsel to the
Indenture Trustee, be necessary to perfect or re-perfect the security interests
in the Financed Vehicles in the name of the Issuer, including by amending the
title documents of the Financed Vehicles. The Servicer hereby agrees to pay all
expenses related to such perfection or reperfection and to take all action
necessary therefor.
SECTION 4.06.        Covenants of Servicer.  By its execution and delivery of
this Agreement, the Servicer hereby covenants as follows (upon which covenants
the Issuer and the Indenture Trustee rely in accepting the Receivables and
delivering the applicable Securities):
(a)            Liens in Force. No Financed Vehicle securing a Receivable shall
be released in whole or in part from the security interest granted by such
Receivable, except upon payment in full of such Receivable or as otherwise
contemplated herein.
(b)            No Impairment. The Servicer shall do nothing to impair the rights
of the Issuer in the property of the Issuer.
(c)            No Amendments. The Servicer shall not extend or otherwise amend
the terms of any Receivable, except in accordance with Section 4.02.
(d)            Restrictions on Liens. The Servicer shall not (A) create, incur
or suffer to exist, or agree to create, incur or suffer to exist, or consent to
or permit in the future (upon the occurrence of a contingency or otherwise) the
creation, incurrence or existence of any Lien on or restriction on
transferability of any Conveyed Asset except for the Lien of the Indenture and
the restrictions on transferability imposed by this Agreement or (B) other than
as contemplated herein, sign or file any UCC financing statements in any
jurisdiction that names BMW FS, the Depositor or the Issuer as a debtor, and any
Person other than the Depositor, the Issuer or the Indenture Trustee as a
secured party or sign any security agreement authorizing any secured party
thereunder to file any such financing statement, in each case with respect to
the Conveyed Assets or the related property.
SECTION 4.07.        Purchase of Receivables Upon Breach.  Upon discovery by any
of the Servicer, the Depositor, the Issuer or, if a Responsible Officer of the
Indenture Trustee obtains actual knowledge or receives written notice thereof,
the Indenture Trustee, of a breach of any of the covenants set forth in Sections
4.02(b), 4.05(a) or 4.06, the party discovering, obtaining actual knowledge or
receiving written notice, as applicable, of such breach shall give prompt
written notice to the other parties to this Agreement; provided, however, that
the failure to give any such notice shall not affect any obligation of the
Servicer under this Section 4.07.  On or before the last day of the second
Collection Period following the Collection Period in which it discovers or
receives notice of a breach of any covenant set forth in Sections 4.02(b),
4.05(a) or 4.06 that materially and adversely affects the interests of the
Issuer or the Noteholders in any Receivable (or, at the Servicer’s election, the
last day of the first Collection Period following the Collection Period in which
it discovers or receives notice of such breach), the Servicer shall, unless such
breach shall have been cured in all material respects by such date, purchase
from the Issuer the Receivable affected by such breach. In consideration of the
purchase of any such Receivable, the Servicer shall remit the related Purchase
Amount into the Collection Account, with written notice to the Indenture Trustee
of such deposit, in the manner specified in Section
28

--------------------------------------------------------------------------------



5.04. Upon such purchase, the Servicer shall be deemed to have released all
claims for the reimbursement of outstanding Advances made in respect of the
Receivables so purchased. Subject to Section 7.02, it is understood and agreed
that the obligation of the Servicer to purchase any Receivable with respect to
which such a breach has occurred and is continuing shall, if such obligation is
fulfilled, constitute the sole remedy against the Servicer for such breach
available to the Issuer, the Indenture Trustee, the Owner Trustee, the
Certificateholders or the Noteholders.
SECTION 4.08.        Servicing Fee.  The Servicing Fee shall be payable to the
Servicer on each Payment Date prior to the payment of interest on any Class of
Notes. However, if the Rating Agency Condition is satisfied with respect to each
Rating Agency, the Servicing Fee in respect of a Collection Period (together
with any portion of the Servicing Fee that remains unpaid from prior Payment
Dates) will be paid at the beginning of that Collection Period out of the
collections of interest on the Receivables.  The Servicing Fee is based on the
Servicing Fee Rate and shall be calculated on the basis of a 360-day year
comprised of twelve 30-day months; provided, however, that the Servicing Fee on
the first Payment Date shall be prorated to compensate for the length of the
first Collection Period, if applicable. The Servicer will be entitled to collect
and retain as additional servicing compensation in respect of each Collection
Period any late fees, prepayment charges, deferment fees and other
administrative fees or similar charges collected on the Receivables (the
“Supplemental Servicing Fee”). The Servicer shall be required to pay all
expenses incurred by it in connection with its activities under this Agreement
(including taxes imposed on the Servicer and expenses incurred in connection
with distributions and reports made by the Servicer to the Owner Trustee and the
Indenture Trustee).
SECTION 4.09.        Servicer’s Certificate.  Not later than 10:00 a.m. (New
York City time) on each Determination Date, the Servicer shall deliver to the
Owner Trustee, the Indenture Trustee, the Paying Agents and the Depositor, with
a copy to each Rating Agency, a Servicer’s Certificate containing all
information necessary to make the distributions to be made on the related
Payment Date pursuant to Section 5.06 of this Agreement or Section 5.04(b) of
the Indenture, as applicable, for the related Collection Period and any other
information the Indenture Trustee may reasonably request. Such Servicer’s
Certificate shall be certified by a Responsible Officer of the Servicer that the
information provided is complete and no defaults have occurred. Receivables to
be purchased by the Servicer or to be repurchased by a Seller and each
Receivable that became a Liquidated Receivable may be identified by the Servicer
by account number with respect to such Receivable (as specified in the Schedule
of Receivables). The Servicer’s Certificate related to the first Collection
Period will also include the disclosure required by Rule 4(c)(1)(ii) of
Regulation RR.  With respect to each Collection Period, the Servicer will
prepare and file, or cause to be filed, a Form ABS-EE (including an asset data
file and asset-related document containing the asset-level information for each
Receivable and Financed Vehicle for such Collection Period) on or before the
date on which the Form 10-D with respect to such Collection Period is required
to be filed with the Commission.
SECTION 4.10.        Annual Statement as to Compliance; Notice of Servicer
Termination Event.
(a)            The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee and each Rating Agency, within ninety (90) days after the end of the
Servicer’s fiscal year
29

--------------------------------------------------------------------------------



(commencing with the fiscal year 2020), an Officer’s Certificate signed by a
Responsible Officer of the Servicer, stating that (i) a review of the activities
of the Servicer during the preceding 12-month period (or such shorter period in
the case of the first such Officer’s Certificate) and of the performance of its
obligations under this Agreement has been made under such officer’s supervision
and (ii) to the best of such officer’s knowledge, based on such review, the
Servicer has fulfilled all its obligations under this Agreement throughout such
period or, if there has been a default in the fulfillment of any such
obligation, specifying each such default known to such officer and the nature
and status thereof.
(b)            The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee and each Rating Agency, promptly after having obtained knowledge
thereof, but in no event later than two (2) Business Days thereafter, written
notice in an Officer’s Certificate of any event that is a Servicer Termination
Event under Section 8.01.
SECTION 4.11.        Assessment of Compliance and Annual Accountants’
Attestation.
(a)            Within ninety (90) days after the end of the Servicer’s fiscal
year (commencing with the fiscal year 2020), the Servicer shall:


(i)            deliver to the Issuer and the Administrator (and, if not
otherwise publicly available, to the Indenture Trustee, upon request thereby) a
report regarding the Servicer’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year (or in the case of the
first report, from the Closing Date, which may be shorter than twelve months),
as required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB.  Such report shall be addressed to the Issuer and signed by an
authorized officer of the Servicer, and shall address each of the Servicing
Criteria specified on a certification substantially in the form of Exhibit C
hereto delivered to the Issuer and the Administrator concurrently with the
execution of this Agreement;


(ii)            deliver to the Issuer and the Administrator (and, if not
otherwise publicly available, to the Indenture Trustee, upon request thereby) a
report of a registered public accounting firm reasonably acceptable to the
Issuer and the Administrator that attests to, and reports on, the assessment of
compliance made by the Servicer and delivered pursuant to the preceding
paragraph.  Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;


(iii)            cause each Subservicer and each Subcontractor determined by the
Servicer to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, to deliver to the Issuer and the Administrator an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (i) and (ii) of this Section; and


(iv)            if requested by the Administrator, acting on behalf of the
Issuer, deliver to the Issuer and the Administrator and any other Person that
will be responsible
30

--------------------------------------------------------------------------------



for signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with respect to
a securitization transaction, a certification in the form attached hereto as
Exhibit C and, if requested, cause any Subservicer or Subcontractor described in
clause (iii) above to do the same.


The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to the
Issuer.


(b)            Each assessment of compliance provided by a Subservicer pursuant
to Section 4.11(a)(iii) shall address each of the Servicing Criteria specified
on a certification to be delivered to the Servicer, Issuer and the Administrator
on or prior to the date of such appointment.  An assessment of compliance
provided by a Subcontractor pursuant to Section 4.11(a)(iii) need not address
any elements of the Servicing Criteria other than those specified by the
Servicer and the Issuer on the date of such appointment.


SECTION 4.12.        Access to Certain Documentation and Information Regarding
Receivables.  The Servicer shall provide to representatives of the Owner
Trustee, the Indenture Trustee, the Certificateholders and the Noteholders
reasonable access to the documentation regarding the Receivables and the related
Trust property. Access shall be afforded without charge, but only upon
reasonable request, which does not unreasonably interfere with the Servicer’s
normal business operations or employee or customer relations, and during the
normal business hours at the offices of the Servicer upon prior written notice
to the Servicer of at least five (5) Business Days. Nothing in this Section
shall affect the obligation of the Servicer to observe any applicable law
prohibiting disclosure of information regarding the Obligors and the failure of
the Servicer to provide access to information as a result of such obligation
shall not constitute a breach of this Section.
SECTION 4.13.        Term of Servicer.  The Servicer hereby covenants and agrees
to act as Servicer under, and for the term of, this Agreement.
SECTION 4.14.        Access to Information Regarding Trust and Basic Documents. 
The Servicer shall furnish to the Owner Trustee from time to time such
information regarding the Issuer or the Basic Documents as the Owner Trustee
shall reasonably request. The Indenture Trustee shall furnish to the Owner
Trustee, upon request, annually a copy of the Note Register. The Servicer shall
furnish to the Owner Trustee copies of all documents and reports required to be
provided by the Servicer pursuant to this Article IV.
ARTICLE V.

DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS
SECTION 5.01.        Establishment of Accounts.
31

--------------------------------------------------------------------------------



(a)            The Servicer, for the benefit of the Noteholders and the
Certificateholders, shall cause the Indenture Trustee to establish and maintain
in the name of the Indenture Trustee an Eligible Deposit Account (the
“Collection Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders and the
Certificateholders.  If at any time the institution maintaining the Collection
Account ceases to be an Eligible Institution, the Indenture Trustee will, or
will cooperate with the Servicer to, as applicable, cause the Collection Account
to be moved to an Eligible Institution within thirty (30) days (or such longer
period in respect of which the Rating Agency Condition shall have been
satisfied).
(b)            The Issuer, for the benefit of the Noteholders, shall cause the
Indenture Trustee to establish with and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Note Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders. The Issuer shall also cause to be established two
administrative subaccounts within the Note Distribution Account at the Eligible
Institution then maintaining the Note Distribution Account, which subaccounts
shall be designated the “Interest Distribution Account” and the “Principal
Distribution Account”, respectively. The Interest Distribution Account and the
Principal Distribution Account are established and maintained solely for
administrative purposes.  If at any time the institution maintaining the Note
Distribution Account or the related subaccounts ceases to be an Eligible
Institution, the Indenture Trustee will, or will cooperate with the Servicer to,
as applicable, cause the Note Distribution Account and the related subaccounts
to be moved to an Eligible Institution within thirty (30) days (or such longer
period in respect of which the Rating Agency Condition shall have been
satisfied).
(c)            The Issuer, for the benefit of the Noteholders, shall cause the
Indenture Trustee to establish with and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders and the Certificateholders.  If at any time the
institution maintaining the Reserve Account ceases to be an Eligible
Institution, the Indenture Trustee will, or will cooperate with the Servicer to,
as applicable, cause the Reserve Account to be moved to an Eligible Institution
within thirty (30) days (or such longer period in respect of which the Rating
Agency Condition shall have been satisfied).
(d)            Funds on deposit in the Collection Account and the Reserve
Account shall be invested by the Indenture Trustee in Eligible Investments
selected in writing by the Servicer; provided, however, that if (i) the Servicer
shall have failed to give investment directions for any funds on deposit in the
Reserve Account or the Collection Account to the Indenture Trustee by 11:00
a.m., New York City time (or such other time as may be agreed by the
Administrator and the Indenture Trustee), on any Business Day or (ii) a Default
or Event of Default of which a Responsible Officer of the Indenture Trustee
shall have actual knowledge shall have occurred and be continuing with respect
to the Notes but the Notes shall not have been declared due and payable pursuant
to Section 5.02 of the Indenture or (iii) if the Notes shall have been declared
due and payable following an Event of Default and amounts collected or
receivable from the Trust Estate are being applied in accordance with Section
5.05 of the Indenture as if there had not been such a declaration, then the
Indenture Trustee shall, to the fullest extent practicable, invest and reinvest
funds in investments that are Eligible Investments in accordance with the
32

--------------------------------------------------------------------------------



standing instructions most recently given in writing by the Servicer. Funds on
deposit in the Note Distribution Account shall remain uninvested. All such
Eligible Investments shall be held by the Indenture Trustee for the benefit of
the Noteholders or the Certificateholders, as applicable; provided, for each
Collection Period such amount shall be calculated on the Determination Date. On
each Payment Date all interest and other investment income (net of Net
Investment Losses) on funds on deposit in the (i) Collection Account for the
related Collection Period will be released to the Depositor; and (ii) Reserve
Account for the related Collection Period will be released to the Depositor,
upon the direction of the Servicer, to the extent that funds on deposit in the
Reserve Account on such Payment Date, after giving effect to all withdrawals
therefrom on such Payment Date, exceed the Specified Reserve Account Balance.
Other than as permitted in writing by the Rating Agencies with respect to the
Reserve Account, funds on deposit in the Collection Account and the Reserve
Account shall be invested in Eligible Investments that will mature not later
than the Business Day immediately preceding the next Payment Date. Funds
deposited in the Collection Account and the Reserve Account on a day that
immediately precedes a Payment Date upon the maturity of any Eligible
Investments are not required to be invested overnight.
(e)            In the event that there are Net Investment Losses in Eligible
Investments chosen by the Servicer, the Servicer shall deposit into the
Collection Account, no later than one (1) Business Day prior to the Payment
Date, the amount of the Net Investment Losses. The Indenture Trustee shall not
be held liable in any way for any Net Investment Losses, except for losses
attributable to the Indenture Trustee’s failure to make payments on such
Eligible Investments issued by the Indenture Trustee, in its commercial capacity
as principal obligor and not as Indenture Trustee, in accordance with their
terms.
(f)            (i)            The Trust shall possess all right, title and
interest in all funds and investment property on deposit from time to time in or
credited to the Trust Accounts and in all proceeds thereof (including all income
thereon) and all such funds, investment property, proceeds and income shall be
part of the Trust Estate, except as otherwise set forth herein. The Trust
Accounts shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Noteholders and the Certificateholders, as applicable. 
If, at any time, any Trust Account ceases to be an Eligible Deposit Account, the
Indenture Trustee (or the Servicer on its behalf) shall within ten (10) Business
Days (or such longer period, not to exceed thirty (30) calendar days, as to
which each Rating Agency may consent) establish a new Trust Account as an
Eligible Deposit Account and shall transfer any cash or any investments from the
account that is no longer an Eligible Deposit Account to the new Trust Account.
(ii)            With respect to the Trust Account Property, the Indenture
Trustee agrees, by its acceptance hereof, that:
(A)            any Trust Account Property that is held in deposit accounts shall
be held solely in the Eligible Deposit Accounts, subject to the last sentence of
Section 5.01(f)(i); and each such Eligible Deposit Account shall be subject to
the exclusive custody and control of the Indenture Trustee, and the Indenture
Trustee shall have sole signature authority with respect thereto;
33

--------------------------------------------------------------------------------



(B)            any Trust Account Property that constitutes Physical Property
shall be delivered to the Indenture Trustee in accordance with paragraph (a) of
the definition herein of “Delivery” and shall be held, pending maturity or
disposition, solely by the Indenture Trustee or a securities intermediary (as
such term is defined in Section 8-102(a)(14) of the UCC) acting solely for the
Indenture Trustee;
(C)            any Trust Account Property that is a book-entry security held
through the Federal Reserve System pursuant to federal book-entry regulations
shall be delivered in accordance with paragraph (b) of the definition herein of
“Delivery” and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph;
(D)            any Trust Account Property that is an “uncertificated security”
under Article 8 of the UCC and that is not governed by clause (C) above shall be
delivered to the Indenture Trustee in accordance with paragraph (c) of the
definition herein of “Delivery” and shall be maintained by the Indenture
Trustee, pending maturity or disposition, through continued registration of the
Indenture Trustee’s (or its nominee’s) ownership of such security; and
(E)            any Trust Account Property that is a security entitlement shall
be delivered in accordance with paragraph (d) of the definition herein of
“Delivery” and shall be held pending maturity or disposition by the Indenture
Trustee or a securities intermediary acting solely for the Indenture Trustee.
(iii)            The Servicer shall have the power, revocable by the Indenture
Trustee or by the Owner Trustee with the consent of the Indenture Trustee, to
instruct the Indenture Trustee to make withdrawals and payments from the Trust
Accounts and the Certificate Distribution Account for the purpose of withdrawing
any amounts deposited in error into such accounts.
(g)            The Servicer, the Trust, the Indenture Trustee and the Securities
Intermediary agree as follows:
(i)            each of the Collection Account and the Reserve Account is, and
will be maintained as, a “securities account” (as defined in Section 8-501 of
the UCC);
(ii)            the Securities Intermediary is acting, and will act as a
“securities intermediary” (as defined in the UCC) with respect to the Collection
Account and the Reserve Account;
(iii)            this Agreement (together with the Indenture) is the only
agreement entered into among the parties with respect to the Collection Account
and the Reserve Account and the parties will not enter into any other agreement
related to the Collection Account or the Reserve Account; and
34

--------------------------------------------------------------------------------



(iv)            at the time of this Agreement, and continuously thereafter, the
Securities Intermediary shall have a place of business in the United States at
which any of the activities of the Securities Intermediary are carried on and
which (i) alone or together with other offices of the Securities Intermediary or
with other persons acting for the Securities Intermediary in the United States
or another nation (A) effects or monitors entries to securities accounts, (B)
administers payments or corporate actions relating to securities held with the
Securities Intermediary or such other persons, or (C) is otherwise engaged in a
business or other regular activity of maintaining securities accounts; or (ii) 
is identified by an account number, bank code, or other specific means of
identification as maintaining securities accounts in the United States.
SECTION 5.02.        Collections.  The Servicer shall remit to the Collection
Account all payments by or on behalf of the Obligors with respect to the
Receivables (other than Purchased Receivables), all Liquidation Proceeds and any
subsequent Recoveries within two (2) Business Days of receipt thereof. 
Notwithstanding the immediately preceding sentence, for so long as the Monthly
Remittance Condition is satisfied, the Servicer shall remit to the Collection
Account all payments by or on behalf of the Obligors with respect to the
Receivables (other than Purchased Receivables), all Liquidation Proceeds and any
subsequent Recoveries received by the Servicer during a Collection Period on the
Business Day prior to the related Payment Date; provided that the Servicer will
remit all such amounts described in the preceding sentence within two (2)
Business Days of receipt to an account established and maintained by BMW
Capital.  Notwithstanding anything herein to the contrary, so long as BMW FS is
the Servicer, BMW FS may withhold from the deposit into the Collection Account
any amounts indicated on the related Servicer’s Certificate as being due and
payable to the Servicer and pay such amounts directly to the Servicer.  For
purposes of this Article V, the phrase “payments by or on behalf of the
Obligors” shall mean payments made with respect to the Receivables by Persons
other than the Servicer or the Sellers.
SECTION 5.03.        Application of Collections.  On each Payment Date, all
payments received from or on behalf of an Obligor in respect of a Receivable
(including each Purchased Receivable) during the related Collection Period shall
be applied by the Servicer first to unreimbursed Advances (up to the amount of
interest received, as provided in the definition of Available Interest), second
to interest accrued to date, third to principal until the Principal Balance is
brought current, fourth to reduce the unpaid late charges as provided in the
Receivable and finally to prepay principal of the Receivable.
SECTION 5.04.        Purchase Amounts; Dealer Recourse.  The Servicer shall
deposit or cause to be deposited in the Collection Account, on or prior to each
Determination Date, the aggregate Purchase Amount with respect to Purchased
Receivables and the Servicer shall deposit therein all amounts to be paid under
Section 4.07.  The Servicer shall deposit or cause to be deposited in the
Collection Account on or prior to each Determination Date, all proceeds received
by it from any Receivable repurchased by a Dealer pursuant to a Dealer Agreement
(the “Dealer Recourse Amount”) in satisfaction of any Purchase Amount in respect
of such Receivable that is due and which remains unpaid by the related Seller. 
Notwithstanding the foregoing, for so long as the Monthly Remittance Condition
is satisfied, the Servicer shall deposit or cause to be deposited in the
Collection Account any such Purchase Amount or Dealer Recourse Amount received
by it in a Collection Period on the Business Day prior to the related
35

--------------------------------------------------------------------------------



Payment Date; provided that the Servicer will deposit the Purchase Amount and
any Dealer Recourse Amount into an account established and maintained by BMW
Capital, such deposit being made within two (2) Business Days of the event
giving rise to such Purchase Amounts or Dealer Recourse Amounts.
SECTION 5.05.        Reserved.
SECTION 5.06.        Distributions.
(a)            On each Determination Date, the Servicer shall calculate all
amounts required to be deposited or paid pursuant to this Section and deliver a
Servicer’s Certificate pursuant to Section 4.09.
(b)            On each Payment Date, the Servicer shall instruct the Indenture
Trustee in writing (based on the information contained in the Servicer’s
Certificate delivered on the related Determination Date pursuant to Section
4.09) to make the following deposits and distributions on such Payment Date from
Available Amounts on deposit in the Collection Account, and, in the event of a
shortfall in meeting the payments described in clauses (i) through (iv) below
(an “Available Amounts Shortfall”), from amounts withdrawn from the Reserve
Account, in the following order and priority:
(i)            to the Servicer, the Servicing Fee (and any accrued and unpaid
Servicing Fees from prior Collection Periods), and Nonrecoverable Advances;
(ii)            to the Indenture Trustee, the Owner Trustee and the Asset
Representations Reviewer, pro rata, based on amounts due to each such party, for
payment of any Trustee and Reviewer Fees and other amounts required to be paid
to such party pursuant to the terms of the Indenture, the Trust Agreement or the
Asset Representations Review Agreement, respectively (including, without
limitation, expenses and indemnification amounts), in an aggregate amount not to
exceed $250,000 in any calendar year;
(iii)            to the Interest Distribution Account, (a) the aggregate amount
of interest accrued for the related Interest Period on each of the Class of
Notes at their respective Class A Rate on the Outstanding Amount as of the
previous Payment Date after giving effect to all payments of principal to the
Noteholders on the preceding Payment Date; and (b) the excess, if any, of the
amount of interest payable to the Noteholders on prior Payment Dates over the
amounts actually paid to the Noteholders on those prior Payment Dates, plus
interest on any such shortfall at the related Class A Rate to the extent
permitted by law;
(iv)            to the Principal Distribution Account, the First Priority
Principal Distribution Amount, if any;
36

--------------------------------------------------------------------------------



(v)            to the Reserve Account, the amount, if any, necessary to cause
the amount on deposit in the Reserve Account to equal the Specified Reserve
Account Balance;
(vi)            to the Principal Distribution Account, the Regular Principal
Distribution Amount;
(vii)              to the Indenture Trustee, the Owner Trustee and the Asset
Representations Reviewer, pro rata, based on amounts due to each such party, for
payment of any Trustee and Reviewer Fees and other amounts required to be paid
to such party pursuant to the terms of the Indenture, the Trust Agreement or the
Asset Representations Review Agreement, respectively (including, without
limitation, expenses and indemnification amounts), to the extent any such
amounts remain unpaid after application of clause (ii) above; and
(viii)            any Available Amounts remaining, if any, to the Certificate
Distribution Account.
On each Payment Date, the Servicer shall instruct the Indenture Trustee to
distribute (based on the information contained in the Servicer’s Certificate
delivered on the related Determination Date pursuant to Section 4.09), any
amounts deposited into the Interest Distribution Account as payment of interest
on the Notes pursuant to the priority set forth in Section 8.02(d) of the
Indenture and the Principal Distribution Account as payment of principal on the
Notes pursuant to the priority set forth in Section 8.02(e) of the Indenture.
Notwithstanding that the Notes have been paid in full, the Indenture Trustee
shall continue to maintain the Collection Account hereunder until the
Certificate Percentage Interest is reduced to zero.
(c)            Except as otherwise provided hereunder or agreed in writing among
the parties hereto, the Servicer shall retain the authority to institute,
participate and join in any plan of reorganization, readjustment, merger or
consolidation with respect to the issuer of any securities held hereunder in the
Trust Accounts, and, in general, to exercise each and every other power or right
with respect to each such asset or investment as individuals generally have and
enjoy with respect to their own assets and investment, including power to vote
on any securities.
(d)            The Indenture Trustee is authorized to deposit uninvested funds
in non-interest bearing, unsecured demand deposit accounts at affiliated banks,
purchase and sell investment securities through or from affiliated banks and
broker-dealers, invest funds in registered investment companies that receive
investment management and custodial services from the Indenture Trustee or its
affiliates, subject to the limitations set forth herein.
(e)            The Issuer acknowledges that to the extent regulations of the
Comptroller of the Currency or other applicable regulatory entity grant the
Issuer the right or option to receive individual confirmations of security
transactions at no additional cost, as they occur, the Issuer specifically
waives the option to receive such confirmation to the extent permitted by law.
The Indenture Trustee will furnish the Issuer periodic cash transaction
statements that include detail for all investment transactions made by the
Indenture Trustee hereunder.
37

--------------------------------------------------------------------------------



SECTION 5.07.        Reserve Account.
(a)            On or prior to the Closing Date, the Issuer shall cause to have
deposited an amount equal to the Reserve Account Initial Deposit into the
Reserve Account from the net proceeds of the sale of the Notes. The Reserve
Account shall be an asset of the Issuer.  Funds on deposit in the Reserve
Account may be invested, as described in Section 5.01(d) of this Agreement.
(b)            In the event that the Servicer’s Certificate states that there is
an Available Amounts Shortfall, then the Indenture Trustee shall withdraw the
Reserve Account Withdrawal Amount (as indicated in the Servicer’s Certificate)
from the Reserve Account and deposit such Reserve Account Withdrawal Amount into
the Collection Account no later than 12:00 noon, New York City time, on the
Business Day prior to the related Payment Date.
(c)            In the event that the Servicer’s Certificate states that the
amount on deposit in the Reserve Account (after giving effect to all deposits
thereto and withdrawals therefrom on the Business Day prior to a Payment Date)
is greater than the Specified Reserve Account Balance on any Payment Date, the
Indenture Trustee shall release and distribute all such amounts on such Payment
Date to the Depositor except as otherwise provided in 5.01(d). Upon any such
distribution to the Depositor, the Noteholders shall have no further rights in,
or claims to, such amounts.
(d)            In the event that, on any Payment Date, the amount on deposit in
the Reserve Account shall be less than the Specified Reserve Account Balance,
the Available Amounts remaining after the payment of the amounts set forth in
Section 5.06(b)(i) through (iv), up to an amount equal to such shortfall, shall
be deposited by the Indenture Trustee (as instructed by the Servicer pursuant to
the Servicer’s Certificate) to the Reserve Account on such Payment Date.
(e)            Subject to Section 9.01, amounts on deposit in the Reserve
Account will continue to be applied pursuant to Section 5.06 following payment
in full of the Outstanding Amount of the Notes until the Pool Balance is reduced
to zero. Following the payment in full of the Outstanding Amount of the Notes
and of all other amounts owing or to be distributed hereunder or under the
Indenture or the Trust Agreement to Noteholders and the termination of the
Trust, any amount then allocated to the Reserve Account shall be paid to the
Certificateholders.
SECTION 5.08.        Statements to Securityholders.  On each Determination Date,
the Servicer shall provide to the Indenture Trustee (with a copy to each Paying
Agent (if any)) for the Indenture Trustee to forward to, or make available to,
each Noteholder of record as of the most recent Record Date and to the Owner
Trustee (with a copy to each Paying Agent (if any)) for the Owner Trustee to
forward to each Certificateholder of record as of the most recent Record Date a
statement in electronic format acceptable to the Indenture Trustee setting forth
at least the following information as to the Securities to the extent
applicable:
38

--------------------------------------------------------------------------------



(a)            the amount of collections received with respect to the
Receivables during the related Collection Period and allocable to principal, and
the aggregate amount paid or distributed in respect of interest on each Class of
Notes on such Payment Date;
(b)            the amount of collections received with respect to the
Receivables during the related Collection Period and allocable to interest, and
the aggregate amount paid or distributed in respect of principal on each Class
of Notes on such Payment Date;
(c)            the number of Receivables, the Pool Balance and the Adjusted Pool
Balance, in each case with respect to such Payment Date and the immediately
preceding Payment Date, and as of the close of business on the last day of the
immediately preceding Collection Period (or as of the Closing Date, in the case
of the first Determination Date);
(d)            the amount of the Servicing Fee and the Supplemental Servicing
Fee paid to the Servicer with respect to the related Collection Period;
(e)            the amount of fees, expenses and indemnification amounts due and
payable to each of the Indenture Trustee, the Owner Trustee and the Asset
Representations Reviewer, before and after giving effect to payments on the
related Payment Date;
(f)            the Outstanding Amount of each Class of Notes and the Note Pool
Factor for each such Class as of the close of business on the related Payment
Date, before and after giving effect to payments allocated to principal reported
under clause (a) above;
(g)            the amount of any interest carryover shortfall on such Payment
Date and the change, if any, in such amounts from those with respect to the
immediately preceding Payment Date;
(h)            the aggregate amounts of Realized Losses, if any, with respect to
the related Collection Period;
(i)            the Yield Supplement Overcollateralization Amount for the related
Payment Date;
(j)            the balance of the Reserve Account on that Payment Date, before
and after giving effect to deposits and withdrawals to be made in respect of
such Payment Date, if any;
(k)            the amount of any deposit to the Reserve Account and the amount
and application of any funds withdrawn from the Reserve Account with respect to
such Payment Date;
(l)            the aggregate Principal Balance of all Receivables that became
Liquidated Receivables or Purchased Receivables during the related Collection
Period;
(m)            the aggregate Principal Balance and number of Receivables that
are 30 to 59 days, 60 to 89 days, 90 to 119 days or 120 days or more delinquent
as of the last day of the related Collection Period;
39

--------------------------------------------------------------------------------



(n)            any Available Amounts Shortfall after giving effect to payments
on the related Payment Date, and any change in such amounts from the preceding
statement;
(o)            the aggregate Principal Balance and number of all Receivables
with respect to which the related Financed Vehicle was repossessed;
(p)            the amount to be distributed to the Certificate Distribution
Account on the related Payment Date;
(q)            the Target Overcollateralization Amount for the related Payment
Date;
(r)            the applicable Record Date, Determination Date, Interest Period
and Payment Date for each Class of Notes;
(s)            the weighted average Interest Rate and weighted average remaining
term to maturity of the Receivables as of the end of the related Collection
Period;
(t)            the Outstanding Amount of each Class of Notes as a percentage of
the Outstanding Amount of all Classes of Notes as of the close of business on
the related Payment Date, before and after giving effect to payments allocated
to principal reported under clause (a) above;
(u)            delinquency and loss information with respect to the Receivables
for the related Collection Period, including a description of any material
change in practices with respect to charge-offs, collection and management of
delinquent Receivables, and the effect of any grace period, re-aging,
re-structuring, partial payments or other practices on delinquency and loss
experience;
(v)            a description of any material modifications, extensions or
waivers to Receivables terms, fees, penalties or payments during the related
Collection Period, or that have cumulatively become material over time;
(w)            a description of any material breaches of representations and
warranties made with respect to the Receivables, or covenants, contained in the
Basic Documents;
(x)            the amount of Servicer Advances for the related Collection
Period; and
(y)             whether a Delinquency Trigger has occurred as of the end of the
related Collection Period.
The amount or interest or principal allocable to a Class of Notes, as described
in clauses (a) and (b) above, shall also be expressed as a dollar amount per
$1,000 of original principal amount of the related Note.
The Indenture Trustee will make such report (and, at its option, any additional
files containing the same information in an alternative format) available each
month to Noteholders and the Administrator via the Indenture Trustee’s internet
website. The Indenture Trustee’s internet website shall initially be located at
“https://pivot.usbank.com”.  Assistance in
40

--------------------------------------------------------------------------------



using the website can be obtained by calling the Indenture Trustee’s customer
service desk at (800) 934-6802.  Such parties that are unable to use the website
are entitled to have a paper copy mailed to them via first class mail by
requesting the same in writing sent to the Corporate Trust Office and indicating
such. The Indenture Trustee shall have the right to change the way such
statements are distributed in order to make such distribution more convenient or
more accessible to the above parties and the Indenture Trustee shall provide
timely and adequate notification to all above parties regarding any such
changes. As a condition to access to the Indenture Trustee’s internet website,
the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee will not be liable for the dissemination of
information in accordance with this Agreement. The Indenture Trustee shall be
entitled to rely on but shall not be responsible for the content or accuracy of
any information provided to it by the Administrator and the Servicer and may
affix thereto any disclaimer it deems appropriate in its reasonable discretion.
SECTION 5.09.        Net Deposits.  As an administrative convenience, for so
long as BMW FS is the Servicer, the Servicer shall be permitted to deposit into
the Collection Account collections on the Receivables, Advances and Purchase
Amounts for or with respect to the Collection Period net of distributions
(including without limitation the Servicing Fee) to be made to the Servicer with
respect to the Collection Period.  The Servicer shall, however, account to the
Indenture Trustee, the Owner Trustee and the Noteholders as if all deposits and
distributions were made individually.
SECTION 5.10.        Reserved.
SECTION 5.11.        Advances by the Servicer.
(a)            By the close of business on the Determination Date, the Servicer
shall deposit into the Collection Account, out of its own funds, the related
Advance; provided, however, that if such Advance involves an Obligor who is
covered by the Servicemembers Civil Relief Act, the Servicer shall not be
required to make an Advance.
(b)            On each Payment Date, the Servicer shall reimburse itself for the
amount of outstanding Advances made to the extent of actual interest collections
of late Scheduled Payments on the related Receivables and any Administrative
Purchase Payments or Warranty Purchase Payments (to the extent allocable to
interest). In addition, if a Receivable becomes a Liquidated Receivable, the
amount of accrued and unpaid interest on that Receivable (but not including
interest for the current Collection Period) may, up to the amount of outstanding
Advances in respect of that Receivable, be deemed a Nonrecoverable Advance and
paid to the Servicer on the related Payment Date in reimbursement of the
outstanding Advances with respect to such Receivable.
(c)            If the Servicer determines that any advance made pursuant to this
Section 5.11 has become a Nonrecoverable Advance and at the time of such
determination there exists an Outstanding Amount Advanced, then the Servicer
shall reimburse itself out of funds in the Collection Account for the amount of
such Nonrecoverable Advance, but only to the extent that such Outstanding Amount
Advanced relates to the Advance that has become a Nonrecoverable Advance.
41

--------------------------------------------------------------------------------



ARTICLE VI.

THE DEPOSITOR
SECTION 6.01.        Representations, Warranties and Covenants of Depositor. 
The Depositor makes the following representations, warranties and covenants to
the Issuer, the Sponsor, the Servicer, the Custodian, the Administrator and the
Indenture Trustee, on which the Issuer relies in accepting the Receivables and
delivering the Securities. Such representations, warranties and covenants speak
as of the execution and delivery of this Agreement and as of the Closing Date,
and shall survive the sale, transfer and assignment of the Receivables by the
Depositor to the Issuer and the pledge thereof to the Indenture Trustee pursuant
to the Indenture.
(a)            Organization and Good Standing. The Depositor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.
(b)            Due Qualification. The Depositor is duly qualified to do business
as a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions where the failure to do so
would materially and adversely affect the Depositor’s ability to transfer the
Receivables to the Trust pursuant to this Agreement or the validity or
enforceability of the Receivables.
(c)            Power and Authority. The Depositor has the limited liability
company power and authority to execute and deliver this Agreement and the other
Basic Documents to which it is a party and to carry out their respective terms;
the Depositor has full power and authority to sell and assign the property to be
sold and assigned to and deposited with the Issuer, and the Depositor shall have
duly authorized such sale and assignment to the Issuer by all necessary action;
and the execution, delivery and performance of this Agreement and the other
Basic Documents to which the Depositor is a party have been duly authorized by
the Depositor by all necessary action.
(d)            Valid Sale; Binding Obligation. This Agreement effects a valid
transfer and assignment of the Receivables and the other Conveyed Assets
conveyed by the Depositor to the Trust hereunder, in each case enforceable
against creditors of and purchasers from the Depositor. This Agreement and the
other Basic Documents to which the Depositor is a party, when duly executed and
delivered by the other parties hereto and thereto, shall constitute legal, valid
and binding obligations of the Depositor, enforceable against the Depositor in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally and to
general principles of equity (whether applied in a proceeding at law or in
equity).
(e)            No Violation. The consummation of the transactions contemplated
by this Agreement and the other Basic Documents and the fulfillment of the terms
of this Agreement and the other Basic Documents shall not conflict with, result
in any breach of any of the terms or provisions of or constitute (with or
without notice or lapse of time, or both) a default under, the
42

--------------------------------------------------------------------------------



limited liability company agreement or certificate of formation of the
Depositor, or any indenture, agreement, mortgage, deed of trust or other
instrument to which the Depositor is a party or by which it is bound; or result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement and the other Basic Documents; or violate
any law, order, rule or regulation applicable to the Depositor of any court or
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor.
(f)            No Proceedings. There are no proceedings or investigations
pending or, to the Depositor’s knowledge, threatened, against the Depositor
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Depositor or its
properties: (i) asserting the invalidity of this Agreement or any other Basic
Document; (ii) seeking to prevent the issuance of the Notes or the Certificates
or the consummation of any of the transactions contemplated by this Agreement or
any other Basic Document; (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Basic Document; or (iv) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Trust, the Notes or the
Certificates.
(g)            No Consents. The Depositor is not required to obtain the consent
of any other party or any consent, license, approval, registration,
authorization, or declaration of or with any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.
SECTION 6.02.        Company Existence.  During the term of this Agreement, the
Depositor will keep in full force and effect its existence, rights and
franchises as a limited liability company under the laws of the jurisdiction of
its formation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the Basic Documents
and each other instrument or agreement necessary or appropriate to the proper
administration of this Agreement and the transactions contemplated hereby. In
addition, all transactions and dealings between the Depositor and its Affiliates
will be conducted on an arm’s-length basis.
SECTION 6.03.        Liability of Depositor.  The Depositor shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Depositor under this Agreement (which shall not include
distributions on account of the Notes or the Certificates).
SECTION 6.04.        Merger or Consolidation of, or Assumption of the
Obligations of, Depositor.  Any Person with which the Depositor shall merge or
consolidate or which the Depositor shall permit to become the successor to the
Depositor’s business shall execute an agreement of assumption of every
obligation of the Depositor under this Agreement and the other Basic Documents. 
Whether or not such assumption agreement is executed, such successor Person
shall be the successor to the Depositor under this Agreement without the
execution or filing of any document or any further act on the part of any of the
parties to this
43

--------------------------------------------------------------------------------



Agreement. The Depositor shall provide prompt notice of any merger,
consolidation or succession pursuant to this Section to the Owner Trustee, the
Indenture Trustee, the Servicer, the Securityholders and the Rating Agencies.
Notwithstanding the foregoing, the Depositor shall not merge or consolidate with
any other Person or permit any other Person to become a successor to the
Depositor’s business unless (w) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Section 3.02 or 6.01
shall have been breached (for purposes hereof, such representations and
warranties shall speak as of the date of the consummation of such transaction),
(x) the Depositor shall have delivered to the Owner Trustee, the Indenture
Trustee and the Servicer an Officer’s Certificate and an Opinion of Counsel each
stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section and that all conditions precedent provided
for in this Agreement relating to such transaction have been complied with, (y)
the Rating Agency Condition shall have been satisfied with respect to each
Rating Agency and (z) the Depositor shall have delivered to the Owner Trustee,
the Indenture Trustee and the Servicer an Opinion of Counsel stating that, in
the opinion of such counsel, either (A) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Trust in the
Receivables and reciting the details of such filings or (B) no such action is
necessary to preserve and protect such interest.
SECTION 6.05.        Limitation on Liability of Depositor and Others.  The
Depositor and any director, officer, employee or agent of the Depositor may rely
in good faith on the advice of counsel or on any document of any kind, prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Depositor shall be under no obligation to appear in,
prosecute or defend any legal action that shall not be incidental to its
obligations under this Agreement and that in its opinion may involve it in any
expense or liability.
SECTION 6.06.        Depositor May Own Securities.  The Depositor and any
Affiliate thereof may in its individual or any other capacity become the owner
or pledgee of Securities with the same rights as it would have if it were not
the Depositor or an Affiliate thereof, except as expressly provided herein or in
any Basic Document.
SECTION 6.07.        Depositor to Provide Copies of Relevant Securities
Filings.  The Depositor shall provide or cause to be provided to the Servicer a
copy of any document filed by the Depositor subsequent to the date hereof with
the Commission pursuant to the Securities Act or the Exchange Act that relate
specifically to the Trust, the Notes or the Certificates.
SECTION 6.08.        Amendment of Depositor’s Organizational Documents.  The
Depositor shall not amend its organizational documents except in accordance with
the provisions thereof.
SECTION 6.09.        Compliance with the FDIC Rule by the Depositor.  The
Depositor shall (i) perform the covenants set forth in Article XII of the
Indenture applicable to it (including as “issuing entity”, as defined in Section
12.01(c) of the Indenture) and (ii) facilitate compliance with Article XII of
the Indenture by the FDIC Rule Parties.
44

--------------------------------------------------------------------------------



ARTICLE VII.

THE SERVICER
SECTION 7.01.        Representations, Warranties and Covenants of Servicer.  The
Servicer makes the following representations, warranties and covenants upon
which the Issuer is deemed to have relied in acquiring the Receivables. Such
representations, warranties and covenants speak as of the execution and delivery
of this Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
(a)            Organization and Good Standing. The Servicer is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware. The Servicer is duly authorized to own its properties and
transact its business and is in good standing in each jurisdiction in which the
character of the business transacted by it or any properties owned or leased by
it requires such authorization and in which the failure to be so authorized
would have a material adverse effect on the business, properties, assets, or
condition (financial or other) of the Servicer and its subsidiaries, considered
as one enterprise. The Servicer has, and at all relevant times had, the power,
authority and legal right to acquire, own, and service the Receivables.
(b)            Licenses and Approvals. The Servicer has obtained all necessary
licenses and approvals, in all jurisdictions where the failure to do so would
materially and adversely affect the Servicer’s ability to acquire, own and
service the Receivables.
(c)            Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and the other Basic Documents to which it is
a party and to carry out their respective terms; and the execution, delivery and
performance of this Agreement and the other Basic Documents to which it is a
party have been duly authorized by the Servicer by all necessary action.
(d)            Binding Obligation. This Agreement and the other Basic Documents
to which it is a party constitute legal, valid and binding obligations of the
Servicer, enforceable against the Servicer in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity whether applied
in a proceeding in equity or at law.
(e)            No Violation. The consummation of the transactions contemplated
by this Agreement and the other Basic Documents to which it is a party and the
fulfillment of their respective terms shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the limited liability company
agreement of the Servicer, or any indenture, agreement, mortgage, deed of trust
or other instrument to which the Servicer is a party or by which it is bound; or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement and the other Basic Documents, or
violate any law, order, rule or regulation applicable to the Servicer
45

--------------------------------------------------------------------------------



of any court or federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Servicer or any of its
properties.
(f)            No Proceedings. There are no proceedings or investigations
pending or, to the Servicer’s knowledge, threatened, against the Servicer before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Servicer or its
properties: (i) asserting the invalidity of this Agreement or any of the other
Basic Documents; (ii) seeking to prevent the issuance of the Securities or the
consummation of any of the transactions contemplated by this Agreement or any of
the other Basic Documents; (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Basic Documents; or (iv) seeking to adversely affect the federal
income tax or other federal, state or local tax attributes of the Securities.
SECTION 7.02.        Indemnities of Servicer.  The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer and the representations made by the Servicer under
this Agreement.
(a)            The Servicer shall indemnify, defend and hold harmless the
Issuer, the Owner Trustee, the Indenture Trustee, the Securityholders and the
Depositor and any of the officers, directors, employees and agents of the
Issuer, the Depositor, the Owner Trustee and the Indenture Trustee from and
against any and all reasonable and duly documented costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from the use,
ownership or operation by the Servicer or any Affiliate thereof of a Financed
Vehicle, excluding any losses incurred in connection with the sale of any
repossessed Financed Vehicles in a commercially reasonable manner and in
compliance with the terms of this Agreement.
(b)            The Servicer shall indemnify, defend and hold harmless the
Issuer, the Owner Trustee, the Indenture Trustee, the Depositor, and their
respective officers, directors, agents and employees, and the Securityholders,
from and against any taxes that may at any time be asserted against any of such
parties with respect to the transactions contemplated in this Agreement,
including any sales, gross receipts, tangible or intangible personal property,
privilege or license taxes (but not including any federal or other income taxes,
including franchise taxes), and any reasonable costs and expenses in defending
against the same.
(c)            The Servicer shall indemnify, defend and hold harmless the
Issuer, the Owner Trustee, the Indenture Trustee, the Depositor, the
Securityholders and any of the officers, directors, employees or agents of the
Issuer, the Owner Trustee, the Depositor and the Indenture Trustee from and
against any and all reasonable and duly documented costs, expenses, losses,
claims, damages and liabilities to the extent that such cost, expense, loss,
claim, damage or liability arose out of, or was imposed upon any such Person
through, the negligence, willful misfeasance or bad faith of the Servicer in the
performance of its duties under this Agreement or by reason of reckless
disregard of its obligations and duties under this Agreement.
For purposes of this Section, in the event of the termination of the rights and
obligations of BMW FS (or any successor thereto pursuant to Section 7.03) as
Servicer pursuant to Section 8.02, or the resignation by such Servicer pursuant
to this Agreement, such Servicer
46

--------------------------------------------------------------------------------



shall be deemed to be the Servicer pending appointment of a successor Servicer
(other than the Indenture Trustee) pursuant to Section 8.03.
Indemnification under this Section shall survive the resignation or removal of
the Servicer or the termination of this Agreement with respect to acts of the
Servicer prior thereto, and shall include reasonable fees and expenses of
counsel and reasonable expenses of litigation, including but not limited to
reasonable legal fees or expenses incurred by the Indenture Trustee in
connection with any enforcement of the Servicer’s indemnification or other
obligations hereunder.  If the Servicer shall have made any indemnity payments
pursuant to this Section and the Person to or on behalf of whom such payments
are made thereafter collects any of such amounts from others, such Person shall
promptly repay such amounts to the Servicer, without interest.
SECTION 7.03.        Merger or Consolidation of, or Assumption of the
Obligations of, Servicer.  Any Person (i) into which the Servicer may be merged
or consolidated, (ii) resulting from any merger or consolidation to which the
Servicer shall be a party, (iii) that acquires by conveyance, transfer or lease
substantially all of the assets of the Servicer or (iv) succeeding to the
business of the Servicer, which Person shall execute an agreement of assumption
to perform every obligation of the Servicer under this Agreement, shall be the
successor to the Servicer under this Agreement without the execution or filing
of any paper or any further act on the part of any of the parties to this
Agreement. The Servicer shall provide notice of any merger, consolidation or
succession pursuant to this Section to the Owner Trustee, the Indenture Trustee
and each Rating Agency. Notwithstanding the foregoing, the Servicer shall not
merge or consolidate with any other Person or permit any other Person to become
a successor to the Servicer’s business unless (i) immediately after giving
effect to such transaction, no representation or warranty made pursuant to
Section 7.01 shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and no event that, after notice or lapse of time or both, would
become a Servicer Termination Event shall have occurred, (ii) the Servicer shall
have delivered to the Owner Trustee and the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent provided for in this Agreement relating to
such transaction have been complied with and (iii) the Servicer shall have
delivered to the Owner Trustee and the Indenture Trustee an Opinion of Counsel
stating that either (A) all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary to preserve
and protect the interest of the Trust and the Indenture Trustee, respectively,
in the assets of the Trust and reciting the details of such filings or (B) no
such action shall be necessary to preserve and protect such interest. The
Servicer shall be permitted to transfer and assign its duties and obligations
under this Agreement to an affiliate that has succeeded to substantially all of
the assets and liabilities of the Servicer in connection with a reorganization
of the Servicer; provided that the resulting entity represents and warrants that
it is not less creditworthy than the Servicer immediately prior to such
reorganization.
SECTION 7.04.        Limitation on Liability of Servicer and Others.
(a)            Neither the Servicer nor any of its directors, officers,
employees or agents shall be under any liability to the Issuer, the Depositor,
the Indenture Trustee, the Owner Trustee,
47

--------------------------------------------------------------------------------



the Noteholders or the Certificateholders, except as provided in this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such Person against any liability that
would otherwise be imposed by reason of a breach of this Agreement or willful
misfeasance, bad faith or negligence in the performance of duties under this
Agreement or by reason of reckless disregard of its obligations and duties under
this Agreement. The Servicer and any director, officer, employee or agent of the
Servicer may conclusively rely in good faith on the written advice of counsel or
on any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising under this Agreement.  The Servicer shall
be under no obligation to appear in, prosecute or defend any legal action that
is not incidental to the Servicer’s servicing responsibilities. The Servicer
may, however, undertake any reasonable action that it may deem necessary or
desirable in respect of this Agreement with respect to the rights and duties of
the parties to this Agreement and the interests of the Noteholders under this
Agreement.  In that event, the legal expenses and costs of that action and any
liability resulting from that course of action will be expenses, costs and
liabilities of the Servicer, and the Servicer will not be entitled to be
reimbursed for those costs and liabilities.
(b)            The parties expressly acknowledge and consent to the Indenture
Trustee simultaneously acting in the capacity of successor Servicer and
Indenture Trustee. The Indenture Trustee may, in such capacities, discharge its
separate functions fully, without hindrance or regard to conflict of interest
principles, duty of loyalty principles or other breach of fiduciary duties to
the extent that any such conflict or breach arises from the performance by the
Indenture Trustee of express duties set forth in this Agreement in any of such
capacities.
SECTION 7.05.        Appointment of Subservicer or Subcontractor.
(a)            The Servicer may at any time appoint a subservicer to perform all
or any portion of its obligations as Servicer hereunder; provided, however, that
the Servicer shall remain obligated and be liable to the Issuer, the Owner
Trustee, the Indenture Trustee and the Securityholders for the servicing and
administering of the Receivables in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such subservicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the
Receivables. The fees and expenses of any subservicer shall be as agreed between
the Servicer and such subservicer from time to time, and none of the Owner
Trustee, the Indenture Trustee, the Issuer or the Securityholders shall have any
responsibility therefor.
(b)            The Servicer shall cause any Subservicer used by the Servicer (or
by any Subservicer) for the benefit of the Issuer to comply with the reporting
and compliance provisions of this Agreement to the same extent as if such
Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer as is required to file all required reports with the
Commission.  The Servicer shall be responsible for obtaining from each
Subservicer and delivering to the Issuer and the Administrator any servicer
compliance statement required to be delivered by such Subservicer under Section
4.10, any assessment of compliance and accountants’ attestation required to be
delivered by such Subservicer under Section 4.11 and any
48

--------------------------------------------------------------------------------



certification required to be delivered to the Person that will be responsible
for signing the Sarbanes Certification under Section 4.11(a)(iv) as and when
required to be delivered.


(c)            The Servicer shall promptly upon request provide to the Issuer or
the Administrator, acting on behalf of the Issuer, a written description (in
form and substance satisfactory to the Issuer and the Administrator) of the role
and function of each Subcontractor utilized by the Servicer or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which, if any, of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and (iii) which, if any, elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.


As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Issuer and the Depositor
to comply with the reporting and compliance provisions of this Agreement to the
same extent as if such Subcontractor were the Servicer.  The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Issuer
and the Administrator any assessment of compliance and attestation required to
be delivered by such Subcontractor, in each case as and when required to be
delivered.


SECTION 7.06.        Servicer Not to Resign.
(a)            Subject to the provisions of Section 7.03, the Servicer shall not
resign from the obligations and duties imposed on it by this Agreement as
Servicer except upon a determination that the performance of its duties under
this Agreement shall no longer be permissible under applicable law.
(b)            Notice of any determination that the performance by the Servicer
of its duties hereunder is no longer permitted under applicable law shall be
communicated to the Owner Trustee and the Indenture Trustee at the earliest
practicable time (and, if such communication is not in writing, shall be
confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered by the Servicer to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice. No resignation of the Servicer
shall become effective until a successor Servicer has assumed the
responsibilities and obligations of the resigning Servicer in accordance with
Section 8.03. If no Servicer has been appointed within thirty (30) days of
resignation or removal, or the date upon which any regulatory authority requires
such resignation, the Indenture Trustee may petition any court of competent
jurisdiction for such appointment.
SECTION 7.07.        Servicer May Own Securities.  The Servicer, and any
Affiliate of the Servicer, may, in its individual or any other capacity, become
the owner or pledgee of Securities with the same rights as it would have if it
were not the Servicer or an Affiliate thereof, except as expressly provided
herein or in any Basic Document. Except as set forth herein or in the other
Basic Documents, Securities so owned by or pledged to Servicer or any such
Affiliate shall have an equal and proportionate benefit under the provisions of
this
49

--------------------------------------------------------------------------------



Agreement and the other Basic Documents, without preference, priority, or
distinction as among all of the Securities of the same class.
SECTION 7.08.        Information to be Provided by the Servicer.
(a)            At the request of the Administrator, acting on behalf of the
Issuer, for the purpose of satisfying its reporting obligation under the
Exchange Act with respect to any class of asset-backed securities, the Servicer
shall (or shall cause each Subservicer to) (i) notify the Issuer and the
Administrator in writing of any material litigation or governmental proceedings
pending against the Servicer or any Subservicer and (ii) provide to the Issuer
and the Administrator a description of such proceedings.


(b)            As a condition to the succession to the Servicer or any
Subservicer as servicer or subservicer under this Agreement by any Person (i)
into which the Servicer or such Subservicer may be merged or consolidated, or
(ii) which may be appointed as a successor to the Servicer or any Subservicer,
the Servicer shall provide, at least ten (10) Business Days prior to the
effective date of such succession or appointment, (x) written notice to the
Issuer, the Depositor and the Administrator of such succession or appointment
and (y) in writing and in form and substance reasonably satisfactory to the
Issuer, the Depositor and the Administrator, all information reasonably
requested by the Issuer, the Depositor or the Administrator, acting on behalf of
the Issuer, in order to comply with its reporting obligation under Item 6.02 of
Form 8-K with respect to any class of asset-backed securities.


(c)            In addition to such information as the Servicer, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Issuer or the Administrator, acting on behalf of the Issuer,
the Servicer shall provide such information regarding the performance or
servicing of the Receivables as is reasonably required to facilitate preparation
of distribution reports in accordance with Item 1121 of Regulation AB.  Such
information shall be provided concurrently with the monthly reports otherwise
required to be delivered by the Servicer under this Agreement, commencing with
the first such report due not less than ten (10) Business Days following such
request.


SECTION 7.09.        Remedies.
(a)            The Servicer shall be liable to the Issuer, the Administrator and
the Depositor for any monetary damages incurred as a result of the failure by
the Servicer, any Subservicer or any Subcontractor to deliver any information,
report, certification, attestation, accountants’ letter or other material when
and as required under Article IV and this Article VII, including any failure by
the Servicer to identify any Subcontractor “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, and shall reimburse
the applicable party for all costs reasonably incurred by each such party in
order to obtain the information, report, certification, accountants’ letter or
other material not delivered as required by the Servicer, any Subservicer, or
any Subcontractor.


(b)            The Servicer shall promptly reimburse the Issuer and the
Administrator for all reasonable expenses incurred by the Issuer or
Administrator in connection with the termination of the Servicer as servicer and
the transfer of servicing of the Receivables to a successor servicer.
50

--------------------------------------------------------------------------------



The provisions of this paragraph shall not limit whatever rights the Issuer or
Administrator may have under other provisions of this Agreement or otherwise,
whether in equity or at law, such as an action for damages, specific performance
or injunctive relief.


SECTION 7.10.        Compliance with the FDIC Rule by the Servicer.  The
Servicer shall (i) perform the covenants set forth in Article XII of the
Indenture applicable to it and (ii) facilitate compliance with Article XII of
the Indenture by the FDIC Rule Parties.
ARTICLE VIII.

DEFAULT
SECTION 8.01.        Servicer Termination Events.  For purposes of this
Agreement, the occurrence and continuance of any of the following shall
constitute a “Servicer Termination Event”:
(a)            any failure by the Servicer to deposit into the Collection
Account any proceeds or payment required to be so delivered under the terms of
this Agreement that continues unremedied for a period of five (5) Business Days
after written notice is received by the Servicer or after discovery of such
failure by a Responsible Officer of the Servicer;
(b)            failure on the part of the Servicer duly to observe or perform,
in any material respect, any covenants or agreements of the Servicer set forth
in this Agreement (other than any covenant or agreement under Section 7.10),
which failure (i) materially and adversely affects the rights of the Noteholders
and (ii) continues unremedied for a period of sixty (60) days after discovery of
such failure by a Responsible Officer of the Servicer or after the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Servicer by any of the Owner Trustee, the Indenture Trustee or
Noteholders evidencing not less than 50% of the Outstanding Amount of the Notes;
or
(c)            the occurrence of an Insolvency Event with respect to the
Servicer.
Notwithstanding the foregoing, a delay in or failure of performance referred to
under clause (a) for a period of forty-five (45) days or under clause (b) for a
period of ninety (90) days, will not constitute a Servicer Termination Event if
that failure or delay was caused by Force Majeure or other similar occurrence.
SECTION 8.02.        Consequences of a Servicer Termination Event.
(a)            If a Servicer Termination Event shall occur, the Indenture
Trustee may, and at the direction of Noteholders evidencing at least 50% of the
Outstanding Amount of the Notes, shall, terminate all of the rights and
obligations of the Servicer under this Agreement by notice in writing to the
Servicer.
On or after the receipt by the Servicer of such written notice, all authority,
power, obligations and responsibilities of the Servicer under this Agreement
automatically shall pass to,
51

--------------------------------------------------------------------------------



be vested in and become obligations and responsibilities of the Indenture
Trustee, as successor servicer, subject to Section 8.03; provided, however, that
such successor Servicer shall have no liability with respect to any obligation
that was required to be performed by the terminated Servicer prior to the date
that such successor Servicer becomes the Servicer or any claim of a third party
based on any alleged action or inaction of the terminated Servicer.  The
successor Servicer is authorized and empowered by this Agreement to execute and
deliver, on behalf of the terminated Servicer, as attorney-in-fact or otherwise,
any and all documents and other instruments and to do or accomplish all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents to show the Indenture Trustee as lienholder or secured
party on the related certificates of title of the Financed Vehicles or
otherwise.
(b)            All reasonable costs and expenses (including attorneys’ fees)
incurred in connection with transferring the servicing duties to the successor
Servicer (including any such transfer effected in accordance with Section 3.08)
and amending this agreement to reflect such succession as Servicer, shall be
paid by the predecessor Servicer (or, if the predecessor Servicer is the
Indenture Trustee acting in such capacity pursuant to Section 8.03(a), shall be
an expense reimbursable to the Indenture Trustee by the Issuer).
(c)            The predecessor Servicer shall be entitled to receive all accrued
and unpaid Servicing Fees, including reimbursement for Advances made in respect
of the Receivables, through and including the effective date of the termination
of the predecessor Servicer.
(d)            The predecessor Servicer shall cooperate with the Indenture
Trustee and any successor Servicer in effecting the termination of the
predecessor Servicer’s responsibilities and rights hereunder including, without
limitation, providing the Indenture Trustee and successor Servicer, as
applicable, all documents and records in electronic or other form reasonably
requested by it to enable it to perform the Servicer’s functions hereunder and
the transfer to the Indenture Trustee or such successor Servicer, as applicable,
all amounts which shall at the time or thereafter be or should have been
deposited by the predecessor Servicer in the Collection Account and any other
Trust Account maintained with respect to the Securities.  None of the
responsibilities, duties and liabilities of the predecessor Servicer will
transfer to the Indenture Trustee, as successor Servicer, until the Indenture
Trustee has received all documentation and data necessary to effect the transfer
of the predecessor Servicer’s obligations to the Indenture Trustee.  Neither the
Indenture Trustee nor any other successor Servicer shall be deemed to be in
default hereunder by reason of any failure to make, or any delay in making, any
distribution hereunder or any portion thereof caused by (i) the failure of the
predecessor Servicer to deliver, or any delay by the predecessor Servicer in
delivering, cash, documents or records to it, (ii) the failure of the
predecessor Servicer to cooperate or (iii) restrictions imposed by any
regulatory authority having jurisdiction over the predecessor Servicer.
(e)            The successor Servicer will not be responsible for delays
attributable to the predecessor Servicer’s failure to deliver information,
defects in the information supplied by the predecessor Servicer or other
circumstances beyond the control of the successor Servicer.
52

--------------------------------------------------------------------------------



(f)            The successor Servicer will make arrangements with the
predecessor Servicer for the prompt and safe transfer of, and the predecessor
Servicer shall provide to the successor Servicer, all necessary servicing files
and records held by the predecessor Servicer with respect to the Receivables
including the Receivable Files and a computer tape in readable form as of the
most recent Business Day containing all information necessary to enable the
successor Servicer to service the Receivables. The predecessor Servicer shall be
obligated to pay the reasonable costs associated with the transfer of the
servicing files and records to the successor Servicer; provided, that if the
predecessor Servicer is the Indenture Trustee acting in such capacity pursuant
to Section 8.03(a), such costs shall be an expense reimbursable to the Indenture
Trustee by the Issuer.
(g)            The successor Servicer shall have no responsibility and shall not
be in default hereunder nor incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties if any such failure
or delay results from the successor Servicer acting in accordance with
information prepared or supplied by a person other than the successor Servicer
or the failure of any such person to prepare or provide such information. The
successor Servicer shall have no responsibility, shall not be in default
hereunder and shall incur no liability (i) for any act or failure to act by any
third party, including the predecessor Servicer, the Issuer, the Owner Trustee
or the Indenture Trustee or for any inaccuracy or omission in a notice or
communication received by the successor Servicer from any third party or (ii)
for any act or failure to act which is due to or results from the invalidity or
unenforceability of any Receivable under applicable law or the breach or the
inaccuracy of any representation or warranty made with respect to any
Receivable.
SECTION 8.03.        Appointment of Successor Servicer.
(a)            On and after the time the Servicer receives a notice of
termination pursuant to Section 8.02 or upon the resignation of the Servicer
pursuant to Section 7.06, the Indenture Trustee shall be the successor in all
respects to the Servicer in its capacity as Servicer under this Agreement and
shall be subject to all the rights, responsibilities, restrictions, duties,
liabilities and termination provisions relating to the Servicer under this
Agreement, except as otherwise stated herein. The Depositor, the Issuer, the
Indenture Trustee and such successor Servicer shall take such action, consistent
with this Agreement, as shall be necessary to effectuate any such succession. If
a successor Servicer (including the Indenture Trustee in such capacity) is
acting as Servicer hereunder, it shall be subject to termination under Section
8.02 upon the occurrence of any Servicer Termination Event after its appointment
as successor Servicer.
(b)            On and after the time the Servicer receives a notice of
termination pursuant to Section 8.02 or upon the resignation of the Servicer
pursuant to Section 7.06, or if the Indenture Trustee is legally unable or
unwilling to act as Servicer, the Indenture Trustee or Noteholders evidencing at
least 50% of the Outstanding Amount of the Notes may exercise at any time their
right to appoint a successor to the Servicer, and shall have no liability to the
Owner Trustee, the Indenture Trustee, the Servicer, the Depositor, any
Noteholders, any Certificateholders or any other Person if they do so. 
Notwithstanding the above, if the Indenture Trustee shall be legally unable or
unwilling to act as Servicer, the Indenture Trustee, the Issuer or Noteholders
evidencing at least 50% of the Outstanding Amount of the Notes may petition a
53

--------------------------------------------------------------------------------



court of competent jurisdiction to appoint any Eligible Servicer as the
successor to the Servicer. Pending appointment pursuant to the preceding
sentence, the Indenture Trustee shall act as successor Servicer unless it is
legally unable to do so, in which event the outgoing Servicer shall continue to
act as Servicer until a successor has been appointed and accepted such
appointment.
(c)            Upon appointment, the successor Servicer shall be the successor
in all respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities of the Servicer arising thereafter and
shall be entitled to the Servicing Fee and all the rights granted to the
predecessor Servicer by the terms and provisions of this Agreement.  Each
successor Servicer shall be obligated to provide to BMW FS by electronic means,
at least five (5) Business Days prior to each Payment Date, certain information
with respect to each Receivable as may be requested by BMW FS.
SECTION 8.04.        Notification to Securityholders.  Upon any Servicer
Termination Event and termination of, or appointment of a successor to, the
Servicer pursuant to this Article VIII, the Indenture Trustee shall give prompt
written notice thereof to the Noteholders, the Certificateholders, the Owner
Trustee and the Administrator, and the Administrator shall make such notice
available to each Rating Agency.
SECTION 8.05.        Waiver of Past Defaults.  Noteholders evidencing not less
than a majority of the Outstanding Amount of the Notes may, on behalf of all
Securityholders, waive in writing any default by the Servicer in the performance
of its obligations hereunder and its consequences, except a default in making
any required deposits to or payments from any of the Trust Accounts in
accordance with this Agreement. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Termination Event arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereto.
ARTICLE IX.

TERMINATION
SECTION 9.01.        Optional Purchase of All Receivables.
(a)            On the Payment Date with respect to which the Pool Balance is
equal to or less than 5% of the Initial Pool Balance and on each Payment Date
thereafter, the Servicer shall have the option to purchase the Receivables from
the Trust. Upon providing twenty (20) days’ prior notice of the redemption of
the Notes to the Indenture Trustee pursuant to Section 10.01 of the Indenture,
the Servicer shall deposit to the Note Distribution Account on the Business Day
preceding the Redemption Date an amount equal to the Redemption Price and shall
succeed to all interests in and to the Receivables.  The exercise of such option
shall effect a retirement, in whole but not in part, of all outstanding Notes.
(b)            As described in Article IX of the Trust Agreement, notice of any
termination of the Trust shall be given by the Servicer to the Owner Trustee and
the Indenture Trustee as soon as practicable after the Servicer has received
notice thereof.
54

--------------------------------------------------------------------------------



(c)            Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders will succeed to the rights of the Noteholders hereunder and
the Owner Trustee will succeed to the rights of, and assume the obligation to
make payments to Certificateholders of, the Indenture Trustee pursuant to this
Agreement.
ARTICLE X.

MISCELLANEOUS
SECTION 10.01.        Amendment.
(a)            This Agreement may be amended by the Depositor, the Servicer, the
Indenture Trustee and the Issuer, without the consent of any of the Noteholders
or the Certificateholders, to cure any ambiguity, to correct or supplement any
provisions in this Agreement or for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions in this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholders hereunder; provided that no such amendment shall, as
evidenced by an Opinion of Counsel, adversely affect in any material respect the
interests of any Noteholders or Certificateholders whose consent shall not have
been obtained in respect thereof; provided further, that such action shall be
deemed not to adversely affect in any material respect the interests of any
Noteholder and no Opinion of Counsel to that effect shall be required if the
Rating Agency Condition with respect to each Rating Agency is satisfied in
respect of such amendment.
(b)            This Agreement may also be amended from time to time by the
Depositor, the Servicer and the Issuer, with the prior written consent of the
Indenture Trustee and Noteholders holding not less than a majority of the
Outstanding Amount of the Notes and Certificateholders evidencing not less than
a majority of the Certificate Percentage Interest, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Securityholders
(including to change the manner in which the Reserve Account is funded or to
eliminate the Reserve Account, to change any other form of credit enhancement or
to change the remittance schedule for depositing amounts to the Trust Accounts);
provided, however, that no such amendment shall (i) increase or reduce in any
manner the amount of, or accelerate or delay the timing of, collections of
payments on or in respect of the Receivables or distributions that shall be
required to be made for the benefit of or in respect of the Securityholders or
(ii) reduce the aforesaid percentage of the Outstanding Amount of the Notes and
the Certificate Percentage Interest, the Securityholders of which are required
to consent to any such amendment, without the consent of the Noteholders holding
all Outstanding Notes and Certificateholders holding all outstanding
Certificates.
(c)            This Agreement may be amended from time to time by the parties
hereto to amend the definition of Target Overcollateralization Amount or to
amend the definition of Specified Reserve Account Balance or change the manner
in which the Reserve Account is funded; provided, that the Rating Agency
Condition with respect to each Rating Agency is satisfied in respect of such
amendment, and provided further, that Noteholders holding not less
55

--------------------------------------------------------------------------------



than a majority of the Outstanding Amount of the Notes and Certificateholders
evidencing not less than a majority of the Certificate Percentage Interest have
consented to such amendment.
Promptly after the execution of any amendment or consent, the Administrator
shall furnish written notification of the substance of such amendment or consent
to each Securityholder, the Indenture Trustee and each Rating Agency.
It shall not be necessary for the consent of Securityholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.
Prior to the execution of any amendment to this Agreement, the Owner Trustee, on
behalf of the Issuer, and the Indenture Trustee shall be entitled to receive and
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement, and that all conditions precedent
thereto have been met, and the Opinion of Counsel referred to in Section
10.02(i). The Owner Trustee, on behalf of the Issuer, and the Indenture Trustee
may, but shall not be obligated to, enter into any such amendment that affects
the Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights,
duties, indemnities or immunities under this Agreement or otherwise.  Any
amendment affecting the rights, duties, indemnities or immunities of the Owner
Trustee shall require the Owner Trustee’s written consent.
SECTION 10.02.        Protection of Title to Trust.
(a)            The Servicer shall execute and file such financing statements and
cause to be executed and filed such continuation statements, all in such a
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee in the Conveyed
Assets. The Servicer shall deliver or cause to be delivered to the Owner Trustee
and the Indenture Trustee file-stamped copies of, or filing receipts for, any
document filed as provided above as soon as available following such filing.
(b)            Neither the Depositor nor the Servicer shall change its name or
structure in any manner that would, could or might make any financing statement
or continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9-507 of the UCC, unless it shall have
given the Owner Trustee and the Indenture Trustee at least five (5) days’ prior
written notice thereof and shall have promptly filed appropriate amendments to
all previously filed financing statements or continuation statements.
(c)            Each of the Depositor and the Servicer shall have an obligation
to give the Owner Trustee and the Indenture Trustee at least five (5) Business
Days’ prior written notice of (i) the Depositor or the Servicer becoming
organized under the laws of any additional jurisdiction or (ii) any change of
its jurisdiction of organization (within the meaning of the UCC) if, as a result
of such change, the applicable provisions of the UCC would require the filing of
any amendment of any previously filed financing or continuation statement or of
any new financing statement, and shall promptly file any such amendment and/or
new financing statement. The Servicer shall at all times maintain each office
from which it shall service Receivables, and its chief executive office, within
the United States of America.
56

--------------------------------------------------------------------------------



(d)            The Servicer shall maintain accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) a person adequately
trained in the use of the Servicer’s data system to know at any time the status
of each such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on or with respect to each such Receivable and the amounts from time
to time deposited in the Collection Account in respect of each such Receivable.
(e)            The Servicer shall maintain its computer systems so that, from
and after the time of sale under this Agreement of the Receivables, the
Servicer’s master computer records (including any backup archives) that refer to
a Receivable shall be coded to reflect that such Receivable is part of the
portfolio of Receivables that is the subject of this Agreement and is held by
the Indenture Trustee for BMW Vehicle Owner Trust 2020-A. The Servicer shall at
all times maintain control of the Receivables constituting electronic chattel
paper. Indication of such Receivable’s inclusion in the portfolio shall be
deleted from or modified on the Servicer’s computer systems when, and only when,
the related Receivable shall have been paid in full or repurchased.
(f)            If at any time the Depositor or the Servicer shall propose to
sell, grant a security interest in or otherwise transfer any interest in motor
vehicle receivables to any prospective purchaser, lender or other transferee,
the Servicer shall give to such prospective purchaser, lender or other
transferee computer tapes, records or printouts (including any restored from
backup archives) that, if they shall refer in any manner whatsoever to any
Receivable, shall indicate clearly that such Receivable has been sold and is
owned by the Issuer and has been pledged to the Indenture Trustee.
(g)            The Servicer shall permit the Indenture Trustee and its agents
upon reasonable notice and at any time during normal business hours, which does
not unreasonably interfere with the Servicer’s normal operations or customer or
employee relations, to inspect, audit and make copies of and abstracts from the
Servicer’s records regarding any Receivable.
(h)            Upon request, the Servicer shall furnish to the Owner Trustee or
the Indenture Trustee, within fifteen (15) Business Days, a list of all
Receivables (by contract number and name of Obligor) then held as part of the
Trust, together with a reconciliation of such list to the Schedule of
Receivables and to each of the Servicer’s Certificates furnished prior to such
request indicating removal of Receivables from the Trust.
(i)            The Servicer shall deliver to the Owner Trustee and the Indenture
Trustee promptly after the execution and delivery of this Agreement and each
amendment hereto, an Opinion of Counsel stating that, in the opinion of such
counsel, either (i) all financing statements and continuation statements have
been executed and filed that are necessary to fully preserve and protect the
interest of the Trust and the Indenture Trustee in the Conveyed Assets, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (ii) no such action shall be necessary to
preserve and protect such interest. Each Opinion of Counsel referred to in
clause (i) or (ii) of this paragraph shall specify any action necessary (as of
the date of such opinion) to be taken in the following years to preserve and
protect such interest.
57

--------------------------------------------------------------------------------



SECTION 10.03.        Notices.  All demands, notices, communications and
instructions upon or to the Depositor, the Servicer, the Sellers, the
Administrator, the Custodian, the Issuer, the Owner Trustee, the Indenture
Trustee or any Rating Agency under this Agreement shall be in writing,
personally delivered, faxed and followed by first class mail, or mailed by
certified mail, return receipt requested, and shall be deemed to have been duly
given upon receipt (a) in the case of the Depositor, 300 Chestnut Ridge Road,
Woodcliff Lake, New Jersey 07677, Attention: Vice President-Finance & CFO; (b)
in the case of the Servicer, BMW FS, the Administrator and the Custodian, 300
Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, Attention: Vice
President-Finance & CFO; (c) in the case of BMW Bank, 2735 East Parleys Way,
Suite 301, Salt Lake City, Utah 84109, Attn: Treasurer; (d) in the case of the
Indenture Trustee, to U.S. Bank National Association, 190 South LaSalle Street,
7th Floor, Chicago, Illinois 60603, Attn: BMW Vehicle Owner Trust 2020-A; (e) in
the case of the Issuer or the Owner Trustee, to the Corporate Trust
Administration Department (as defined in the Trust Agreement); (f) in the case
of S&P, to S&P Global Ratings, 55 Water Street, New York, New York 10041,
Attention: Asset Backed Surveillance Department, Email:
ABS_Surveillance@standardandpoors.com; and (g) in the case of Fitch, to Fitch
Ratings, Inc., 33 Whitehall Street, New York, New York 10004, Email:
notifications.abs@fitchratings.com, Fax: 212-514-9879, Attention: Asset Backed
Surveillance; or, as to each of the foregoing, at such other address as shall be
designated by written notice to the other parties.
SECTION 10.04.        Assignment by the Depositor or the Servicer. 
Notwithstanding anything to the contrary contained herein, except as provided in
Sections 6.04 and 7.03 herein and as provided in the provisions of this
Agreement concerning the resignation of the Servicer, this Agreement may not be
assigned by the Depositor or the Servicer.
SECTION 10.05.        Limitations on Rights of Others.  The provisions of this
Agreement are solely for the benefit of the Depositor, the Servicer, the
Custodian, the Administrator, the Issuer, the Owner Trustee, the
Certificateholders, the Indenture Trustee and the Noteholders, and nothing in
this Agreement, whether express or implied, shall be construed to give to any
other Person any legal or equitable right, remedy or claim in the Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.
SECTION 10.06.        Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 10.07.        Counterparts.  This Agreement may be executed by the
parties hereto in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute but
one and the same instrument. Each party agrees that this Agreement and any other
documents to be delivered in connection herewith may be digitally or
electronically signed, and that any digital or electronic signatures (including
PDF or facsimile) appearing on this Agreement or such other documents are the
same as handwritten signatures for the purposes of validity, enforceability, and
admissibility.
58

--------------------------------------------------------------------------------



SECTION 10.08.        Headings.  The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.
SECTION 10.09.        Governing Law.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
FOR PURPOSES OF THE UCC, NEW YORK SHALL BE DEEMED TO BE THE SECURITIES
INTERMEDIARY’S JURISDICTION, AND THE LAW OF THE STATE OF NEW YORK SHALL GOVERN
ALL ISSUES SPECIFIED IN ARTICLE 2(1) OF THE HAGUE SECURITIES CONVENTION.  THE
PARTIES WILL NOT AGREE TO AMEND THIS AGREEMENT TO CHANGE THE GOVERNING LAW TO
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK.
SECTION 10.10.        Assignment by Issuer.  The Depositor hereby acknowledges
and consents to any mortgage, pledge, assignment and grant of a security
interest by the Issuer to the Indenture Trustee pursuant to the Indenture for
the benefit of the Noteholders of all right, title and interest of the Issuer
in, to and under the Conveyed Assets or the assignment of any or all of the
Issuer’s rights and obligations hereunder to the Indenture Trustee.
SECTION 10.11.        Nonpetition Covenants.  Notwithstanding any prior
termination of this Agreement, the parties hereto hereby covenant and agree that
they will not, at any time, petition or otherwise invoke or cause the Issuer or
the Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer or the Depositor
under any federal or state bankruptcy, insolvency or similar law, or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or the Depositor or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the Issuer
or the Depositor.
SECTION 10.12.        Limitation of Liability of Owner Trustee and Indenture
Trustee.
(a)            It is expressly understood and agreed by the parties hereto that
(a) this Agreement is executed and delivered by Wilmington Trust, National
Association, not individually or personally but solely as Owner Trustee of BMW
Vehicle Owner Trust 2020-A, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose for binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) Wilmington Trust,
59

--------------------------------------------------------------------------------



National Association has made no investigation as to the accuracy or
completeness of any representations and warranties made by the Issuer in this
Agreement and (e) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents.
(b)            Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by U.S. Bank National Association, not in its
individual capacity but solely as Indenture Trustee, and in no event shall U.S.
Bank National Association have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer in
accordance with the priorities set forth herein.  For all purposes of this
Agreement, in the performance of its duties or obligations hereunder or in the
performance of any duties or obligations of the Issuer hereunder, the Indenture
Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles VI of the Indenture.
SECTION 10.13.        Depositor Payment Obligation.  The Depositor shall be
responsible for the payment of all fees and expenses, if any, of the Issuer, the
Owner Trustee and the Indenture Trustee, as applicable, paid by any of them in
connection with any of their obligations under the Basic Documents to obtain or
maintain or monitor the renewal of any required license of the Trust under the
Pennsylvania Motor Vehicle Sales Finance Act and the Maryland Code Financial
Institutions, Title 11, Subtitle 4.
SECTION 10.14.        Intent of the Parties; Reasonableness.  The Servicer,
Sponsor and Issuer acknowledge and agree that the purpose of Sections 4.11 and
7.05 of this Agreement is to facilitate compliance by the Issuer and the
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission.
None of the Sponsor, the Administrator nor the Issuer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with this transaction, the Servicer shall cooperate fully with the
Administrator and the Issuer to deliver to the Administrator or Issuer, as
applicable (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Issuer or the Administrator to permit the
Issuer or Administrator (acting on behalf of the Issuer) to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Subservicer and the Receivables, or the servicing of
60

--------------------------------------------------------------------------------



the Receivables, reasonably believed by the Issuer or the Administrator to be
necessary in order to effect such compliance.


The Issuer and the Administrator (including any of its assignees or designees)
shall cooperate with the Servicer by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the reasonable judgment or the Issuer or the
Administrator, as applicable, to comply with Regulation AB.


SECTION 10.15.        Regulation RR Risk Retention.  BMW FS, as “sponsor” within
the meaning of Regulation RR, shall cause the Depositor and BMW Bank to retain
the “eligible horizontal residual interest” (as defined by Regulation RR (the
“Retained Interest”)) on the Closing Date and BMW FS will comply, and will cause
the Depositor, BMW Bank and each Affiliate of BMW FS to comply, with Regulation
RR and will not, and will cause the Depositor, BMW Bank and each Affiliate of
BMW FS not to sell, transfer, finance or hedge the Retained Interest except as
permitted by Regulation RR.  This Section 10.15 shall survive the termination of
this Agreement, and any resignation by, or termination of, BMW FS in its
capacity as Servicer hereunder.
ARTICLE XI.

ASSET REPRESENTATIONS REVIEW; DISPUTE RESOLUTION
SECTION 11.01.        Asset Representations Review.
(a)            Upon the occurrence of a Delinquency Trigger with respect to any
Collection Period, the Servicer will promptly send to the Administrator and the
Indenture Trustee a notice describing the occurrence of the Delinquency Trigger,
and including reasonably detailed calculations thereof.
(b)            If the Indenture Trustee notifies the Servicer pursuant to
Section 13.02 of the Indenture that sufficient Noteholders have voted within the
required time to initiate an Asset Representations Review of all ARR Receivables
by the Asset Representations Reviewer pursuant to the Asset Representations
Review Agreement, then the Servicer shall:
(i)            promptly (but in no case later than ten (10) Business Days of
receipt by the Servicer of such notice) notify the Asset Representations
Reviewer and the Indenture Trustee of the number and identity of the ARR
Receivables;
(ii)            within sixty (60) days after receipt by the Servicer of such
notice from the Indenture Trustee, render reasonable assistance, including
granting access to copies of any underlying documents and Receivable Files and
all other relevant documents, to the Asset Representations Reviewer to
facilitate the performance of a review of all ARR Receivables, pursuant to
Section 3.05 of the Asset Representations Review Agreement, in order to verify
compliance with the representations and warranties made by the applicable Seller
in the applicable Receivables Purchase Agreement; and
61

--------------------------------------------------------------------------------



(iii)            provide such other reasonable assistance to the Asset
Representations Reviewer as it requests in order to facilitate its Asset
Representations Review of the ARR Receivables pursuant to the Asset
Representations Review Agreement.
(c)            Upon receipt by the Servicer of a Review Report from the Asset
Representations Reviewer pursuant to Section 3.08 of the Asset Representations
Review Agreement, the Servicer will forward a copy of such Review Report to the
related Seller or Sellers and direct such Seller or Sellers (i) to promptly
evaluate whether any ARR Receivable should be repurchased as a result of a
breach of any representation or warranty made by such Seller in the related
Receivables Purchase Agreement and (ii) provide a report to the Servicer and the
Indenture Trustee of its determinations with respect thereto.  Prior to the
provision of any such Review Report to a Noteholder or Note Owner, the Servicer
shall ensure and, upon request of the Indenture Trustee, shall certify to the
Indenture Trustee, that the Review Report contains no Personally Identifiable
Information (as defined in the Asset Representations Review Agreement).
(d)            The Servicer may redact any materials provided to the Asset
Representations Reviewer in order to remove any personally identifiable customer
information.  Except for the measure described in the immediately preceding
sentence, the Servicer will use commercially reasonable efforts not to change
the meaning of such materials or their usefulness to the Asset Representations
Reviewer in connection with its review pursuant to Section 3.05 of the Asset
Representations Review Agreement.
SECTION 11.02.        Dispute Resolution.
(a)            If the Depositor, the Issuer, the Servicer or the Indenture
Trustee (solely at the direction of any Noteholder or Verified Note Owner)
requests (as permitted by Section 13.03 of the Indenture, and by written notice
to the Sellers), or if any Noteholder or Verified Note Owner requests (by
written notice to the Indenture Trustee or the Sellers) (any such party making a
request, the “Requesting Party”), that a Receivable be repurchased due to an
alleged breach of a representation and warranty made by the Sellers pursuant to
Section 3.02(b) of the applicable Receivables Purchase Agreement, the Servicer
and the related Seller will evaluate any such request, and if the request has
not been fulfilled or otherwise resolved to the reasonable satisfaction of the
Requesting Party within 180 days of the receipt of such request by the related
Seller, as applicable, (which, if sent by a Noteholder or Verified Note Owner to
the Indenture Trustee, will be forwarded to the related Seller), then the
Requesting Party will have the right to refer the matter, at its discretion, to
either mediation (including non-binding arbitration) or third-party binding
arbitration pursuant to this Section 11.02.  Dispute resolution to resolve
repurchase requests will be available regardless of whether Noteholders and
Verified Note Owners voted to direct an Asset Representations Review or whether
the Delinquency Trigger occurred.  The Servicer will direct the Indenture
Trustee to, and the Indenture Trustee will, notify the Requesting Party of the
date when the 180-day period ends without resolution by the appropriate party
and that such Requesting Party has to provide notice to the related Seller and
the Servicer of its intention to refer the matter to mediation, to refer the
matter to arbitration, or to institute a legal proceeding within thirty (30)
days after the delivery of such notice of the end of the 180-day period.  For
the avoidance of doubt, the Indenture Trustee shall be under no obligation to
62

--------------------------------------------------------------------------------



monitor repurchase activity or to independently determine whether a repurchase
request remains unresolved at the end of the related 180-day period.  The
related Seller agrees to participate in the resolution method selected by the
Requesting Party.
(b)            If the Requesting Party selects mediation (including non-binding
arbitration) as the resolution method, the following provisions will apply:
(i)            The mediation will be administered by JAMS pursuant to its
mediation procedures in effect at the time of the proceeding.
(ii)            The mediator will be impartial, knowledgeable about and
experienced with the laws of the State of New York and an attorney specializing
in commercial litigation with at least 15 years of experience and who will be
appointed from a list of neutrals maintained by JAMS.  Upon being supplied a
list of at least 10 potential mediators by JAMS, each of the applicable Seller
and the Requesting Party will have the right to exercise two peremptory
challenges within fourteen (14) days and to rank the remaining potential
mediators in order of preference.  JAMS will select the mediator from the
remaining attorneys on the list respecting the preference choices of the parties
to the extent possible.
(iii)            The applicable Seller and the Requesting Party will use
commercially reasonable efforts to begin the mediation within thirty (30) days
of the selection of the mediator and to conclude the mediation within sixty (60)
days of the start of the mediation.
(iv)            The fees and expenses of the mediation will be allocated as
mutually agreed by the applicable Seller and the Requesting Party as part of the
mediation.
(c)            If the Requesting Party selects binding arbitration as the
resolution method, the following provisions will apply:
(i)            The arbitration will be administered by the AAA pursuant its
Arbitration Rules in effect on the date of such arbitration.
(ii)            The arbitral panel will consist of three members, (i) one to be
appointed by the Requesting Party within five (5) Business Days of providing
notice to the related Seller of its selection of arbitration, (ii) one to be
appointed by the related Seller within five (5) Business Days of that
appointment and (iii) the third, who will preside over the panel, to be chosen
by the two party-appointed arbitrators within five (5) Business Days of the
second appointment.  If any party fails to appoint an arbitrator or the two
party-appointed arbitrators fail to appoint the third within the stated time
periods, then the appointments will be made by the AAA pursuant to the
Arbitration Rules.  In each such case, each arbitrator will be impartial,
knowledgeable about and experienced with the laws of the State of New York and
an attorney specializing in commercial litigation with at least 15 years of
experience.
63

--------------------------------------------------------------------------------



(iii)            Each arbitrator will be independent and will abide by the Code
of Ethics for Arbitrators in Commercial Disputes in effect at the time of the
proceeding.  Prior to accepting an appointment, each arbitrator must promptly
disclose any circumstances likely to create a reasonable inference of bias or
conflict of interest or likely to preclude completion of the hearings within the
prescribed time schedule.  Any arbitrator may be removed by the AAA for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.
(iv)            After consulting with the parties, the arbitral panel will
devise procedures and deadlines for the arbitration, to the extent not already
agreed to by the parties, with the goal of expediting the proceeding and
completing the arbitration within ninety (90) days after appointment.  The
arbitral panel will have the authority to schedule, hear, and determine any and
all motions, including dispositive and discovery motions, in accordance with
then-prevailing New York law (including prehearing and post hearing motions),
and will do so on the motion of any party to the arbitration.
(v)            Notwithstanding whatever other discovery may be available under
the Arbitration Rules in effect on the date of such arbitration, unless
otherwise agreed by the parties, each party to the arbitration will be
presumptively limited to the following discovery in the arbitration: (A) four
party witness depositions not to exceed five hours, and (B) one set of
interrogations, document requests, and requests for admissions; provided that
the arbitral panel will have the ability to grant the parties, or either of
them, additional discovery to the extent that the arbitral panel determines good
cause is shown that such additional discovery is reasonable and necessary.
(vi)            The arbitral panel will make its final determination no later
than ninety (90) days after appointment.  The arbitral panel will resolve the
dispute in accordance with the terms of this Agreement, and may not modify or
change this Agreement in any way.  The arbitral panel will not have the power to
award punitive damages or consequential damages in any arbitration conducted by
them.  In its final determination, the arbitral panel will determine and award
the costs of the arbitration (including the fees of the arbitral panel, cost of
any record or transcript of the arbitration, and administrative fees) and
reasonable attorneys’ fees to the parties as determined by the arbitral panel in
its reasonable discretion.  The determination in any binding arbitration of the
arbitral panel will be in writing and counterpart copies will be promptly
delivered to the parties.  The determination will be final and non-appealable
and may be enforced in any court of competent jurisdiction.
(vii)            By selecting binding arbitration, the selecting party is giving
up the right to sue in court, including the right to a trial by jury.
(viii)            No person may bring a putative or certified class action to
arbitration.
64

--------------------------------------------------------------------------------



(d)            The following provisions will apply to both mediations and
arbitrations:
(i)            Any mediation or arbitration will be held in New York, New York,
but any party may appear by video conference or teleconference;
(ii)            The details and/or existence of any unfulfilled repurchase
request, any informal meetings, mediations or arbitration proceedings conducted
under this Section 11.02, including all offers, promises, conduct and
statements, whether oral or written, made in the course of the parties’ attempt
to informally resolve an unfulfilled repurchase request, and any discovery taken
in connection with any arbitration, will be confidential, privileged and
inadmissible for any purpose, including impeachment, in any mediation,
arbitration or litigation, or other proceeding (including any proceeding under
this Section 11.02).  Such information will be kept strictly confidential and
will not be disclosed or discussed with any third party (excluding a party’s
attorneys, experts, accountants and other agents and representatives, as
reasonably required in connection with any resolution procedure under this
Section 11.02), except as otherwise required by law, regulatory requirement or
court order.  If any party to a resolution procedure receives a subpoena or
other request for information from a third party (other than a governmental
regulatory body) for such confidential information, the recipient will promptly
notify the other party to the resolution procedure and will provide the other
party with the opportunity to object to the production of its confidential
information; and
(iii)            If JAMS or the AAA no longer exists, or if its rules would no
longer permit mediation or arbitration of the dispute, the matter will be
administered by another nationally recognized mediation or arbitration
organization, selected by BMW FS or BMW Bank, as applicable, using its relevant
rules then in effect.  However, if any such rules are inconsistent with the
terms of the mediation or arbitration stated in this Agreement, the terms of
this Agreement will apply.  Any mediation or arbitration will be held in New
York City, but any party may appear by video conference or teleconference.
(iv)            Under no circumstances will the Indenture Trustee, the Owner
Trustee or the Issuer be liable for any expenses allocated to the Requesting
Party in any dispute resolution proceeding.










65

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 

 
BMW VEHICLE OWNER TRUST 2020-A
       
By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
             
By:
/s/ Clarice Wright                                      
   
Name:  Clarice Wright

   
Title:    Vice President

             
BMW FS SECURITIES LLC
             
By:
/s/ Christian Kunz                                     

   
Name:  Christian Kunz

   
Title:    Treasurer

             
By:
/s/ Stefan Kramer                                      

   
Name:  Stefan Kramer

   
Title:    Chief Executive Officer, Vice President - Finance & CFO

             
BMW FINANCIAL SERVICES NA, LLC
             
By:
/s/ Stefan Kramer                                      
    Name:  Stefan Kramer     Title:    Vice President – Finance & CFO          
   
By:
/s/ Christian Kunz                                     
   
Name:  Christian Kunz
   
Title:    Treasurer
             
U.S. BANK NATIONAL ASSOCIATION,
 
not in its individual capacity but solely as
 
Indenture Trustee
             
By:
/s/ Jose A. Galarza                                    

   
Name:  Jose A. Galarza

   
Title:    Vice President





--------------------------------------------------------------------------------

ACKNOWLEDGED SOLELY WITH RESPECT TO SECTION
5.01(g):


U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as
Securities Intermediary
 
By:  /s/ Jose A. Galarza                                      
Name: Jose A. Galarza
Title:   Vice President


--------------------------------------------------------------------------------

SCHEDULE A
SCHEDULE OF RECEIVABLES
[Delivered to the Owner Trustee at Close]

--------------------------------------------------------------------------------

SCHEDULE B
LOCATION OF RECEIVABLE FILES
BMW Financial Services NA, LLC
5550 Britton Parkway
Hilliard, Ohio 43026
Schedule B-1

--------------------------------------------------------------------------------

SCHEDULE C


PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS




          In addition to the representations, warranties and covenants contained
in this Agreement, the Seller hereby represents, warrants and covenants to the
Depositor as follows on the Closing Date:
1.            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Receivables in favor of the Issuer,
which security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Depositor.
2.            Each Receivable is secured by a first priority validly perfected
security interest in the related Financed Vehicle in favor of the related
Seller, as secured party, or all necessary actions with respect to such
Receivable have been taken or will be taken to perfect a first priority security
interest in the related Financed Vehicle in favor of the related Seller, as
secured party.
3.            The Receivables constitute “chattel paper” (including “electronic
chattel paper” and “tangible chattel paper”) within the meaning of the
applicable UCC.
4.            The Depositor has caused or will have caused, within ten (10) days
after the Closing Date, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Receivables granted to the
Issuer hereunder.
5.            With respect to Receivables that constitute tangible chattel
paper, such tangible chattel paper is in the possession of the Servicer, and the
Servicer (in its capacity as custodian) is holding such tangible chattel paper
solely on behalf and for the benefit of the Depositor.  With respect to
Receivables that constitute electronic chattel paper, the Servicer has “control”
of such electronic chattel paper within the meaning of Section 9-105 of the
applicable UCC and the Servicer (in its capacity as custodian) is maintaining
control of such electronic chattel paper solely on behalf and for the benefit of
the Depositor.  No person other than the Servicer has “control” of any
Receivable that is evidenced by electronic chattel paper.
6.            The Servicer, in its capacity as custodian, has in its possession
(i) the original copy of each Receivable that constitutes tangible chattel paper
and (ii) the “authoritative copy” of each Receivable that constitutes electronic
chattel paper.  With respect to any Receivable constituting electronic chattel
paper, there is only one “authoritative copy” of the Receivable and with respect
to any Receivable constituting tangible chattel paper, there is no more than one
original executed copy of such Receivable.
7.            Neither the Depositor nor a custodian or vaulting agent thereof
holding any Receivable that is electronic chattel paper has communicated an
“authoritative copy” (as such
Schedule C-1

--------------------------------------------------------------------------------



term is used in Section 9-105 of the UCC) of any loan agreement that constitutes
or evidences such Receivable to any Person other than the Servicer.
8.            The Depositor has not authorized the filing of, and is not aware
of, any financing statements against the Depositor that include a description of
collateral covering the Receivables other than any financing statement (i)
relating to the conveyance of the Receivables by the related Seller to the
Depositor under the related Receivables Purchase Agreement, (ii) relating to the
conveyance of the Receivables by the Depositor to the Issuer under this
Agreement, (iii) relating to the security interest granted to the Indenture
Trustee under the Indenture or (iv) that has been terminated.  The Depositor is
not aware of any material judgment, ERISA or tax lien filings against the
Depositor.
9.            The Servicer, in its capacity as custodian, has in its possession
or “control” (within the meaning of Section 9-105 of the applicable UCC) the
record or records that constitute or evidence the Receivables.  The tangible
chattel paper or electronic chattel paper that constitute or evidence the
Receivables do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the related
Seller, the Depositor, the Issuer or the Indenture Trustee.  All financing
statements filed or to be filed against the related Seller, the Depositor and
the Issuer in connection with the related Receivables Purchase Agreement, this
Agreement and the Indenture, respectively, contain a statement to the following
effect: “A purchase of or security interest in any collateral described in this
financing statement will violate the rights of the Secured Party.”
10.            Notwithstanding any other provision of this Agreement or any
other Basic Document, the perfection representations, warranties and covenants
contained in this Schedule C shall be continuing, and remain in full force and
effect until such time as all obligations under the Basic Documents and the
Notes have been finally and fully paid and performed.
11.            The parties to this Agreement shall provide the Rating Agencies
with prompt written notice of any material breach of the perfection
representations, warranties and covenants contained in this Schedule C, and
shall not, without satisfying the Rating Agency Condition with respect to each
Rating Agency, waive a breach of any of such perfection representations,
warranties or covenants.
Schedule C-2

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF SERVICER’S CERTIFICATE
[Available from Servicer]
A-1

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF DEALER AGREEMENT
[Available from Servicer]
B-1

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF ANNUAL CERTIFICATION

Re:
The Sale and Servicing Agreement, dated as of July 15, 2020 (the “Agreement”),
among BMW VEHICLE OWNER TRUST 2020-A (the “Issuer”), BMW FS SECURITIES LLC (the
“Depositor”), BMW FINANCIAL SERVICES NA, LLC, as the sponsor (in such capacity,
the “Sponsor”), as servicer (in such capacity, the “Servicer”), as administrator
(in such capacity, the “Administrator”) and as custodian (in such capacity, the
“Custodian”), and U.S. BANK NATIONAL ASSOCIATION (the “Indenture Trustee”).



I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to the Issuer and the Depositor, and their
officers, with the knowledge and intent that they will rely upon this
certification, that:
(1)            I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Receivables by the Company during
20[   ] that were delivered by the Company to the Issuer and the Depositor
pursuant to the Agreement (collectively, the “Company Servicing Information”);
(2)            Based on my knowledge, the Company Servicing Information, taken
as a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
(3)            Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the Issuer and the Depositor;
(4)            I am responsible for reviewing the activities performed by the
Company as servicer under the Agreement, and based on my knowledge and the
compliance review conducted in preparing the Compliance Statement and except as
disclosed in the Compliance Statement, the Servicing Assessment or the
Attestation Report, the Company has fulfilled its obligations under the
Agreement in all material respects; and
C-1

--------------------------------------------------------------------------------



(5)            The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the Issuer, the Administrator,
the Depositor, the Indenture Trustee and the Owner Trustee.  Any material
instances of noncompliance described in such reports have been disclosed to the
Issuer, the Administrator and the Depositor.  Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.


Date:            _________________________


By:  ________________________
Name:
Title:
C-2

--------------------------------------------------------------------------------

EXHIBIT D


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”:


Reference
Criteria
Applicable Servicing Criteria
 
 
General Servicing Considerations
 
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
1122(d)(1)(v)
Aggregation of information, as applicable, is mathematically accurate and the
information conveyed accurately reflects the information.
X
 
 
Cash Collection and Administration
 
 
1122(d)(2)(i)
Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
X
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X





D-1

--------------------------------------------------------------------------------



Reference
Criteria
Applicable Servicing Criteria

1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
 
 
Investor Remittances and Reporting
 
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.
X
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
 
 
Pool Asset Administration
 
 





D-2

--------------------------------------------------------------------------------

Reference
Criteria
Applicable Servicing Criteria

1122(d)(4)(i)
Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.
X
1122(d)(4)(ii)
Receivables and related documents are safeguarded as required by the transaction
agreements
X
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
1122(d)(4)(iv)
Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.
X
1122(d)(4)(v)
The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
X
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s receivables (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with usual customary procedures.
X
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with usual customary
procedures.
X
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).
X
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for receivables with variable
rates are computed based on the related receivables documents.
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s receivables documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable receivables documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related receivables, or such other number of days specified in the
transaction agreements.
 





D-3

--------------------------------------------------------------------------------

Reference
Criteria
Applicable Servicing Criteria

1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 



D-4